Exhibit 10.16
 
PLEDGE AND SECURITY AGREEMENT
 
This PLEDGE AND SECURITY AGREEMENT, dated as of April 16, 2015 (this
"Agreement"), is made by Uni-Pixel, Inc., a Delaware corporation (the
"Company"), Uni-Pixel Displays, Inc. ("UPD"), a Texas corporation, and each
other Subsidiary of the Company and UPD hereafter becoming party hereto
(together with the Company and UPD each a "Grantor" and, collectively, the
"Grantors"), in favor of Hudson Bay Fund LP, in its capacity as collateral agent
(in such capacity, the "Collateral Agent") for the Buyers (as defined below)
party to the Securities Purchase Agreement, dated as of the date hereof (as
amended, restated or otherwise modified from time to time, the "Securities
Purchase Agreement").
 
W I T N E S S E T H:
 
WHEREAS, the Company and each party listed as a "Buyer" on the Schedule of
Buyers (as such schedule may be amended, restated or otherwise modified from
time to time) attached thereto, each a "Buyer", and collectively, the "Buyers")
are parties to the Securities Purchase Agreement, pursuant to which the Company
shall be required to sell, and the Buyers shall purchase or have the right to
purchase, the "Notes" (as defined in the Securities Purchase Agreement);
 
WHEREAS, it is a condition precedent to the Buyers consummating the transactions
contemplated by the Securities Purchase Agreement that the Grantors execute and
deliver to the Collateral Agent this Agreement providing for the grant to the
Collateral Agent for the benefit of the Buyers of a security interest in all
personal property of the Grantors to secure all of the Company's obligations
under the Securities Purchase Agreement and the "Notes" (as defined therein)
issued pursuant thereto (as such Notes may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms thereof,
collectively, the "Notes") and the other Transaction Documents (as defined in
the Securities Purchase Agreement);
 
WHEREAS, the Grantors (i) are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by one often being provided through financing obtained by the
other Grantors and the ability to obtain such financing being dependent on the
successful operations of the Grantors and (ii) have mutually benefitted, and
will receive a mutual benefit, from the proceeds received by the Company in
respect of the issuance of the Notes; and
 
WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefits, and are in the best interest of
the Company and such Grantor.
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Grantor agrees with the Collateral Agent, for the benefit of the
Buyers, as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1. Definitions.
 
(a) Reference is hereby made to the Securities Purchase Agreement and the Notes
for a statement of the terms thereof.  All terms used in this Agreement and the
recitals hereto which are defined in the Securities Purchase Agreement, the
Notes or in Articles 8 or 9 of the Uniform Commercial Code (the "Code") as in
effect from time to time in the State of New York, and which are not otherwise
defined herein shall have the same meanings herein as set forth therein;
provided that terms used herein which are defined in the Code as in effect in
the State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute except as the
Collateral Agent may otherwise determine.
 
(b) The following terms shall have the respective meanings provided for in the
Code:  "Accounts", "Cash Proceeds", "Chattel Paper", "Commercial Tort Claim",
"Commodity Account", "Commodity Contracts", "Deposit Account", "Documents",
"Equipment", "Fixtures", "General Intangibles", "Goods", "Instruments",
"Inventory", "Investment Property", "Letter-of-Credit Rights", "Noncash
Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes", "Security",
"Record", "Security Account", "Software", and "Supporting Obligations".
 
(c) As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:
 
"Collateral" shall have the meaning set forth in Section 2 hereof.
 
"Copyright Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).
 
"Copyrights" means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by any Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.
 
"Event of Default" means (i) any defined event of default under any one or more
of the Transaction Documents, in each instance, after giving effect to any
notice, grace, or cure periods provided for in the applicable Transaction
Document, (ii) the failure by the Company to pay any amounts when due under the
Notes or any other Transaction Document, or (iii) the breach of any
representation, warranty or covenant by any Grantor under this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
"Existing Issuer" has the meaning specified therefor in the definition of the
term "Pledged Shares".
 
"GAAP" shall have the meaning set forth in Section 4(c) hereof.
 
"Guaranty" means the Guaranty, dated as of the date hereof, by UPD in favor of
the Buyers and the Collateral Agent.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
 
"Intellectual Property" means the Copyrights, Trademarks and Patents.
 
"Licenses" means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.
 
"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
 
"Obligations" shall have the meaning set forth in Section 3 hereof.
 
"Patent Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).
 
"Patents" means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, of
any Grantor, now existing or hereafter acquired (including, without limitation,
all domestic and foreign letters patent, design patents, utility patents,
industrial designs, inventions, trade secrets, ideas, concepts, methods,
techniques, processes, proprietary information, technology, know-how and
formulae described in Schedule II hereto), all applications, registrations and
recordings thereof (including, without limitation, applications, registrations
and recordings in the United States Patent and Trademark Office, or in any
similar office or agency of the United States or any other country or any
political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof.
 
"Permitted Liens" shall have the meaning set forth in the Notes.
 
"Pledged Debt" means the indebtedness described in Schedule VII hereto and all
indebtedness from time to time owned or acquired by a Grantor, the promissory
notes and other Instruments evidencing any or all of such indebtedness, and all
interest, cash, Instruments, Investment Property, financial assets, securities,
capital stock, other equity interests, stock options and commodity contracts,
notes, debentures, bonds, promissory notes or other evidences of indebtedness
and all other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.
 
 
-3-

--------------------------------------------------------------------------------

 
 
"Pledged Interests" means, collectively, (a) the Pledged Debt, (b) the Pledged
Shares and (c) all security entitlements in any and all of the foregoing.
 
"Pledged Issuer" has the meaning specified therefor in the definition of the
term "Pledged Shares".
 
"Pledged Shares" means (a) the shares of capital stock or other equity interests
described in Schedule VIII hereto, whether or not evidenced or represented by
any stock certificate, certificated security or other Instrument, issued by the
Persons described in such Schedule VIII (the "Existing Issuers" and each
individually as an "Existing Issuer"), (b) the shares of capital stock or other
equity interests at any time and from time to time acquired by a Grantor of any
and all Persons now or hereafter existing (such Persons, together with the
Existing Issuers, being hereinafter referred to collectively as the "Pledged
Issuers" and each individually as a "Pledged Issuer"), whether or not evidenced
or represented by any stock certificate, certificated security or other
Instrument, and (c) the certificates representing such shares of capital stock,
all options and other rights, contractual or otherwise, in respect thereof and
all dividends, distributions, cash, Instruments, Investment Property, financial
assets, securities, capital stock, other equity interests, stock options and
commodity contracts, notes, debentures, bonds, promissory notes or other
evidences of indebtedness and all other property (including, without limitation,
any stock dividend and any distribution in connection with a stock split) from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such capital stock.
 
"Trademark Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).
 
"Trademarks" means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a's,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a's, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.
 
 
-4-

--------------------------------------------------------------------------------

 
 
SECTION 2. Grant of Security Interest.  As collateral security for all of the
Obligations, each Grantor hereby pledges and assigns to the Collateral Agent for
the benefit of the Buyers, and grants to the Collateral Agent for the benefit of
the Buyers a continuing security interest in, all personal property of such
Grantor, wherever located and whether now or hereafter existing and whether now
owned or hereafter acquired, of every kind and description, tangible or
intangible (collectively, the "Collateral"), including, without limitation, the
following:
 
(a) all Accounts;
 
(b) all Chattel Paper (whether tangible or electronic);
 
(c) the Commercial Tort Claims specified on Schedule VI hereto;
 
(d) all Deposit Accounts (including, without limitation, all cash, and all other
property from time to time deposited therein and the monies and property in the
possession or under the control of the Collateral Agent or a Buyer or any
affiliate, representative, agent or correspondent of the Collateral Agent or a
Buyer;
 
(e) all Documents;
 
(f) all Equipment;
 
(g) all Fixtures;
 
(h) all General Intangibles (including, without limitation, all Payment
Intangibles);
 
(i) all Goods;
 
(j) all Instruments (including, without limitation, Promissory Notes and each
certificated Security);
 
(k) all Inventory;
 
(l) all Investment Property;
 
(m) all Copyrights, Patents and Trademarks, and all Licenses;
 
(n) all Letter-of-Credit Rights;
 
(o) all Supporting Obligations;
 
(p) all Pledged Interests;
 
 
-5-

--------------------------------------------------------------------------------

 
 
(q) all other tangible and intangible personal property of such Grantor (whether
or not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 (including, without limitation, any proceeds
of insurance thereon and all causes of action, claims and warranties now or
hereafter held by such Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, desks, cards, Software, data and computer programs in the
possession or under the control of such Grantor or any other Person from time to
time acting for such Grantor that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2 or are otherwise necessary or helpful in the collection or realization
thereof; and
 
(r) all Proceeds, including all Cash Proceeds and Noncash Proceeds, and products
of any and all of the foregoing Collateral;
 
in each case, howsoever such Grantor's interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
 
SECTION 3. Security for Obligations.  The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (collectively,
the "Obligations"):
 
(a) the prompt payment by each Grantor, as and when due and payable (by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes, the Guaranty and the other Transaction Documents,
including, without limitation, (i) all principal of and interest on the Notes
(including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding of any Grantor, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding), (ii) all amounts from time to time owing by such Grantor
under the Guaranty, and (iii) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents; and
 
(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents for so long as the Notes are outstanding.
 
SECTION 4. Representations and Warranties.  Each Grantor represents and warrants
as follows:
 
(a) Schedule I hereto sets forth (i) the exact legal name of such Grantor, and
(ii) the organizational identification number of such Grantor or states that no
such organizational identification number exists.
 
(b) There is no pending or written notice threatening any action, suit,
proceeding or claim affecting such Grantor before any governmental authority or
any arbitrator, or any order, judgment or award by any governmental authority or
arbitrator, that may adversely affect the grant by such Grantor, or the
perfection, of the security interest purported to be created hereby in the
Collateral, or the exercise by the Collateral Agent of any of its rights or
remedies hereunder.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(c) All Federal, state and local tax returns and other reports required by
applicable law to be filed by such Grantor have been filed, or extensions have
been obtained, and all taxes, assessments and other governmental charges imposed
upon such Grantor or any property of such Grantor (including, without
limitation, all federal income and social security taxes on employees' wages)
and which have become due and payable on or prior to the date hereof have been
paid, except to the extent contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with United States generally accepted accounting
principles consistently applied ("GAAP").
 
(d) All Equipment, Fixtures, Goods and Inventory of such Grantor now existing
are, and all Equipment, Fixtures, Goods and Inventory of such Grantor hereafter
existing will be, located and/or based at the addresses specified therefor in
Schedule III hereto, except that such Grantor will give the Collateral Agent not
less than thirty (30) days' prior written notice of any change of the location
of any such Collateral, other than to locations set forth on Schedule III and
with respect to which the Collateral Agent has filed financing statements and
otherwise fully perfected its Liens thereon.  Such Grantor's chief place of
business and chief executive office, the place where such Grantor keeps its
Records concerning Accounts and all originals of all Chattel Paper are located
at the addresses specified therefor in Schedule III hereto.  None of the
Accounts is evidenced by Promissory Notes or other Instruments.  Set forth in
Schedule IV hereto is a complete and accurate list, as of the date of this
Agreement, of (i) each Promissory Note, Security and other Instrument owned by
each Grantor and (ii) each Deposit Account, Securities Account and Commodities
Account of each Grantor, together with the name and address of each institution
at which each such Account is maintained, the account number for each such
Account and a description of the purpose of each such Account.  Set forth in
Schedule II hereto is a complete and correct list of each trade name used by
each Grantor and the name of, and each trade name used by, each person from
which such Grantor has acquired any substantial part of the Collateral.
 
(e) Such Grantor has delivered or made available to the Collateral Agent
complete and correct copies of each License described in Schedule II hereto,
including all schedules and exhibits thereto, which represents all of the
Licenses existing on the date of this Agreement.  Each such License sets forth
the entire agreement and understanding of the parties thereto relating to the
subject matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby or the
rights of such Grantor or any of its affiliates in respect thereof.  Each
material License now existing is, and any material License entered into in the
future will be, the legal, valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, suretyship or other similar laws and equitable principles
(regardless of whether enforcement is sought in equity or in law).  No default
under any material License by any such party has occurred, nor does any defense,
offset, deduction or counterclaim exist thereunder in favor of any such party.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(f) Such Grantor owns and controls, or otherwise possesses adequate rights to
use, all Trademarks, Patents and Copyrights, which are the only trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity necessary to conduct its
business in substantially the same manner as conducted as of the date
hereof.  Schedule II hereto sets forth a true and complete list of all
registered copyrights, issued patents, Trademarks (including, without
limitation, any Internet domain names and the registrar of each such Internet
domain name), and Licenses annually owned or used by such Grantor as of the date
hereof.  To the best knowledge of each Grantor, all such Intellectual Property
of such Grantor is subsisting and in full force and effect, has not been
adjudged invalid or unenforceable, is valid and enforceable and has not been
abandoned in whole or in part.  Except as set forth in Schedule II, no such
Intellectual Property is the subject of any licensing or franchising
agreement.  Such Grantor has no knowledge of any conflict with the rights of
others to any Intellectual Property and, to the best knowledge of such Grantor,
such Grantor is not now infringing or in conflict with any such rights of others
in any material respect, and to the best knowledge of such Grantor, no other
Person is now infringing or in conflict in any material respect with any such
properties, assets and rights owned or used by such Grantor.  Except as set
forth in Schedule II, such Grantor has not received any notice that it is
violating or has violated the trademarks, patents, copyrights, inventions, trade
secrets, proprietary information and technology, know-how, formulae, rights of
publicity or other intellectual property rights of any third party.
 
(g) Such Grantor is and will be at all times the sole and exclusive owner of, or
otherwise has and will have adequate rights in, the Collateral free and clear of
any Liens, except for Permitted Liens on any Collateral.  No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording or filing office except (i) such as may
have been filed in favor of the Collateral Agent relating to this Agreement, and
(ii) such as may have been filed to perfect any Permitted Liens.
 
(h) The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting such Grantor or any of its properties and will not result
in or require the creation of any Lien, upon or with respect to any of its
properties.
 
(i) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body, or any other Person,
is required for (i) the grant by such Grantor, or the perfection, of the
security interest purported to be created hereby in the Collateral, or (ii) the
exercise by the Collateral Agent of any of its rights and remedies hereunder,
except (A) for the filing under the Uniform Commercial Code as in effect in the
applicable jurisdiction of the financing statements, all of which financing
statements, have been duly filed and are in full force and effect, (B) with
respect to the perfection of the security interest created hereby in the
Intellectual Property, for the recording of the appropriate Assignment for
Security, substantially in the form of Exhibit A hereto, as applicable, in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, and (C) with respect to the perfection of the security interest
created hereby in foreign Intellectual Property and Licenses, for registrations
and filings in jurisdictions located outside of the United States and covering
rights in such jurisdictions relating to the Intellectual Property and Licenses.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(j) This Agreement creates in favor of the Collateral Agent a legal, valid and
enforceable security interest in the Collateral, as security for the
Obligations.  The Collateral Agent's having possession of all Instruments and
cash constituting Collateral from time to time, the recording of the appropriate
Assignment for Security executed pursuant hereto in the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, and the
filing of the financing statements and the other filings and recordings, as
applicable, described in Schedule V hereto and, with respect to the Intellectual
Property hereafter existing and not covered by an appropriate Assignment for
Security, the recording in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, of appropriate instruments of
assignment, result in the perfection of such security interests.  Such security
interests are, or in the case of Collateral in which such Grantor obtains rights
after the date hereof, will be, perfected, first priority security interests,
subject only to Permitted Liens and the recording of such instruments of
assignment.  Such recordings and filings and all other action necessary or
desirable to perfect and protect such security interest have been duly taken,
except for the Collateral Agent's having possession of Instruments and cash
constituting Collateral after the date hereof and the other filings and
recordations described in Section 4(l) hereof.
 
(k) As of the date hereof, such Grantor does not hold any Commercial Tort Claims
nor is such Grantor aware of any such pending claims, except for such claims
described in Schedule VI.
 
(l) Each of the Grantors (other than the Company) is a wholly-owned Subsidiary
of the Company and are the only Subsidiaries of the Company, as of the date
hereof.
 
SECTION 5. Covenants as to the Collateral.  So long as any of the Obligations
shall remain outstanding, unless the Collateral Agent shall otherwise consent in
writing:
 
(a) Further Assurances.  Each Grantor will at its expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that the Collateral Agent may reasonably request in
order to:  (i) perfect and protect the security interest purported to be created
hereby; (ii) enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder in respect of the Collateral; or (iii) otherwise effect the
purposes of this Agreement, including, without limitation:  (A) marking
conspicuously all Chattel Paper and each License and, at the request of the
Collateral Agent, each of its Records pertaining to the Collateral with a
legend, in form and substance satisfactory to the Collateral Agent, indicating
that such Chattel Paper, License or Collateral is subject to the security
interest created hereby, (B)  delivering and pledging to the Collateral Agent
hereunder each Promissory Note, Security, Chattel Paper or other Instrument, now
or hereafter owned by such Grantor, duly endorsed and accompanied by executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Collateral Agent, (C) executing and filing (to the extent, if any, that such
Grantor's signature is required thereon) or authenticating the filing of, such
financing or continuation statements, or amendments thereto, as may be necessary
or desirable or that the Collateral Agent may request in order to perfect and
preserve the security interest purported to be created hereby, (D) furnishing to
the Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral in each case as the Collateral Agent may reasonably request,
all in reasonable detail, (E) if any Collateral shall be in the possession of a
third party, notifying such Person of the Collateral Agent's security interest
created hereby and obtaining a written acknowledgment from such Person that such
Person holds possession of the Collateral for the benefit of the Collateral
Agent, which such written acknowledgement shall be in form and substance
satisfactory to the Collateral Agent, (F) if at any time after the date hereof,
such Grantor acquires or holds any Commercial Tort Claim, promptly notifying the
Collateral Agent in a writing signed by such Grantor setting forth a brief
description of such Commercial Tort Claim and granting to the Collateral Agent a
security interest therein and in the proceeds thereof, which writing shall
incorporate the provisions hereof and shall be in form and substance
satisfactory to the Collateral Agent, (G)  if requested by the Collateral Agent,
upon the acquisition after the date hereof by such Grantor of any motor vehicle
or other Equipment subject to a certificate of title or ownership (other than a
Motor Vehicle or Equipment that is subject to a purchase money security
interest), causing the Collateral Agent to be listed as the lienholder on such
certificate of title or ownership and delivering evidence of the same to the
Collateral Agent in accordance with the Securities Purchase Agreement; and
(H) taking all actions required by any earlier versions of the Uniform
Commercial Code or by other law, as applicable, in any relevant Uniform
Commercial Code jurisdiction, or by other law as applicable in any foreign
jurisdiction.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b) Location of Equipment and Inventory.  Each Grantor will keep the Equipment
and Inventory at the locations specified therefor in Section 4(d) hereof or,
upon not less than thirty (30) days' prior written notice to the Collateral
Agent accompanied by a new Schedule III hereto indicating each new location of
the Equipment and Inventory, at such other locations in the United States.
 
(c) Condition of Equipment.  Each Grantor will maintain or cause the Equipment
(necessary or useful to its business) to be maintained and preserved in good
condition, repair and working order, ordinary wear and tear excepted, and will
forthwith, or in the case of any loss or damage to any material Equipment of
such Grantor within a commercially reasonable time after the occurrence thereof,
make or cause to be made all repairs, replacements and other improvements in
connection therewith which are necessary or desirable, consistent with past
practice, or which the Collateral Agent may reasonably request to such
end.  Such Grantor will promptly furnish to the Collateral Agent a statement
describing in reasonable detail any such loss or damage to any such Equipment.
 
(d) Taxes, Etc.  Each Grantor agrees to pay promptly when due all property and
other taxes, assessments and governmental charges or levies imposed upon, and
all claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.
 
(e) Insurance.
 
(i) Each Grantor will, at its own expense, maintain insurance (including,
without limitation, commercial general liability and property insurance) with
respect to the Equipment and Inventory in such amounts, against such risks, in
such form and with responsible and reputable insurance companies or associations
as is required by any governmental authority having jurisdiction with respect
thereto or as is carried by such Grantor as of the date hereof and in any event,
in amount, adequacy and scope reasonably satisfactory to the Collateral
Agent.  Unless otherwise agreed to by the Collateral Agent, each such policy for
liability insurance shall provide for all losses to be paid on behalf of the
Collateral Agent and such Grantor as their respective interests may appear, and
each policy for property damage insurance shall provide for all losses to be
adjusted with, and paid directly to, the Collateral Agent.  Unless otherwise
agreed to by the Collateral Agent, each such policy shall in addition (A) name
the Collateral Agent as an additional insured party thereunder (without any
representation or warranty by or obligation upon the Collateral Agent) as their
interests may appear, (B) contain an agreement by the insurer that any loss
thereunder shall be payable to the Collateral Agent on its own account
notwithstanding any action, inaction or breach of representation or warranty by
such Grantor, (C) provide that there shall be no recourse against the Collateral
Agent for payment of premiums or other amounts with respect thereto, and (D)
provide that at least thirty (30) days' prior written notice of cancellation,
lapse, expiration or other adverse change shall be given to the Collateral Agent
by the insurer.  Such Grantor will, if so requested by the Collateral Agent,
deliver to the Collateral Agent original or duplicate policies of such insurance
and, as often as the Collateral Agent may reasonably request, a report of a
reputable insurance broker with respect to such insurance.  Such Grantor will
also, at the request of the Collateral Agent, execute and deliver instruments of
assignment of such insurance policies and cause the respective insurers to
acknowledge notice of such assignment.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(ii) Reimbursement under any liability insurance maintained by a Grantor
pursuant to this Section 5(e) may be paid directly to the Person who shall have
incurred liability covered by such insurance.  In the case of any loss involving
damage to Equipment or Inventory, any proceeds of insurance maintained by a
Grantor pursuant to this Section 5(e) shall be paid to the Collateral Agent
(except as to which paragraph (iii) of this Section 5(e) is not applicable),
such Grantor will make or cause to be made the necessary repairs to or
replacements of such Equipment or Inventory, and any proceeds of insurance
maintained by such Grantor pursuant to this Section 5(e) shall be paid by the
Collateral Agent to such Grantor as reimbursement for the costs of such repairs
or replacements.
 
(iii) All insurance payments in respect of such Equipment or Inventory shall be
paid to the Collateral Agent and applied as specified in Section 7(b) hereof.
 
(f) Provisions Concerning the Accounts and the Licenses.
 
(i) Each Grantor will (A) give the Collateral Agent at least thirty (30) days'
prior written notice of any change in such Grantor's name, identity or
organizational structure, (B) maintain its jurisdiction of incorporation as set
forth in Section 4(a) hereto, (C) immediately notify the Collateral Agent upon
obtaining an organizational identification number, if on the date hereof such
Grantor did not have such identification number, and (D) keep adequate records
concerning the Accounts and Chattel Paper and permit representatives of the
Collateral Agent during normal business hours on reasonable notice to such
Grantor, to inspect and make abstracts from such Records and Chattel Paper.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(ii) Each Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts.  In connection with such collections, such Grantor may (and, at
the Collateral Agent's direction, will) take such action as such Grantor or the
Collateral Agent may deem necessary or advisable to enforce collection or
performance of the Accounts; provided, however, that the Collateral Agent shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, to notify the account debtors or obligors under any Accounts
of the assignment of such Accounts to the Collateral Agent and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to such Grantor thereunder directly to the Collateral Agent or its designated
agent and, upon such notification and at the expense of such Grantor and to the
extent permitted by law, to enforce collection of any such Accounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done.  After receipt by a
Grantor of a notice from the Collateral Agent that the Collateral Agent has
notified, intends to notify, or has enforced or intends to enforce a Grantor's
rights against the account debtors or obligors under any Accounts as referred to
in the proviso to the immediately preceding sentence, (A) all amounts and
proceeds (including Instruments) received by such Grantor in respect of the
Accounts shall be received in trust for the benefit of the Collateral Agent
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary endorsement) to be held as cash collateral and applied as
specified in Section 7(b) hereof, and (B) such Grantor will not adjust, settle
or compromise the amount or payment of any Account or release wholly or partly
any account debtor or obligor thereof or allow any credit or discount
thereon.  In addition, upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent may (in its sole and absolute discretion)
direct any or all of the banks and financial institutions with which such
Grantor either maintains a Deposit Account or a lockbox or deposits the proceeds
of any Accounts to send immediately to the Collateral Agent by wire transfer (to
such account as the Collateral Agent shall specify, or in such other manner as
the Collateral Agent shall direct) all or a portion of such securities, cash,
investments and other items held by such institution.  Any such securities,
cash, investments and other items so received by the Collateral Agent shall (in
the sole and absolute discretion of the Collateral Agent) be held as additional
Collateral for the Obligations or distributed in accordance with Section 7
hereof.
 
(iii) Upon the occurrence and during the continuance of any breach or default
under any material License referred to in Schedule II hereto by any party
thereto other than a Grantor, the Grantor party thereto will, promptly after
obtaining knowledge thereof, give the Collateral Agent written notice of the
nature and duration thereof, specifying what action, if any, it has taken and
proposes to take with respect thereto and thereafter will take reasonable steps
to protect and preserve its rights and remedies in respect of such breach or
default, or will obtain or acquire an appropriate substitute License.
 
(iv) Each Grantor will, at its expense, promptly deliver to the Collateral Agent
a copy of each notice or other communication received by it by which any other
party to any material License referred to in Schedule II hereto purports to
exercise any of its rights or affect any of its obligations thereunder, together
with a copy of any reply by such Grantor thereto.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(v) Each Grantor will exercise promptly and diligently each and every right
which it may have under each material License (other than any right of
termination) and will duly perform and observe in all respects all of its
obligations under each material License and will take all action reasonably
necessary to maintain such Licenses in full force and effect.  No Grantor will,
without the prior written consent of the Collateral Agent, cancel, terminate,
amend or otherwise modify in any respect, or waive any provision of, any
material License referred to in Schedule II hereto.
 
(g) Transfers and Other Liens.
 
(i) No Grantor will sell, assign (by operation of law or otherwise), lease,
license, exchange or otherwise transfer or dispose of any of the Collateral,
except (A) Inventory in the ordinary course of business and (B) worn-out or
obsolete assets not necessary to the business.
 
(ii) No Grantor will create, suffer to exist or grant any Lien upon or with
respect to any Collateral other than a Permitted Lien.
 
(h) Intellectual Property.
 
(i) If applicable, each Grantor shall, upon the Collateral Agent's written
request, duly execute and deliver the applicable Assignment for Security in the
form attached hereto as Exhibit A.  Each Grantor (either itself or through
licensees) will, and will cause each licensee thereof to, take all action
necessary to maintain all of the Intellectual Property in full force and effect,
including, without limitation, using the proper statutory notices and markings
and using the Trademarks on each applicable trademark class of goods in order to
so maintain the Trademarks in full force and free from any claim of abandonment
for non-use, and such Grantor will not (nor permit any licensee thereof to) do
any act or knowingly omit to do any act whereby any Intellectual Property may
become invalidated; provided, however, that so long as no Event of Default has
occurred and is continuing, such Grantor shall not have an obligation to use or
to maintain any Intellectual Property (A) that relates solely to any product or
work, that has been, or is in the process of being, discontinued, abandoned or
terminated, (B) that is being replaced with Intellectual Property substantially
similar to the Intellectual Property that may be abandoned or otherwise become
invalid, so long as the failure to use or maintain such Intellectual Property
does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such replacement Intellectual Property is
subject to the Lien created by this Agreement or (C) that is substantially the
same as another Intellectual Property that is in full force, so long the failure
to use or maintain such Intellectual Property does not materially adversely
affect the validity of such replacement Intellectual Property and so long as
such other Intellectual Property is subject to the Lien and security interest
created by this Agreement.  Each Grantor will cause to be taken all necessary
steps in any proceeding before the United States Patent and Trademark Office and
the United States Copyright Office or any similar office or agency in any other
country or political subdivision thereof to maintain each registration of the
Intellectual Property (other than the Intellectual Property described in the
proviso to the immediately preceding sentence), including, without limitation,
filing of renewals, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and payment of maintenance
fees, filing fees, taxes or other governmental fees in the ordinary course of
business.  If any Intellectual Property (other than Intellectual Property
described in the proviso to the first sentence of subsection (i) of this clause
(h)) is infringed, misappropriated, diluted or otherwise violated in any
material respect by a third party, such Grantor shall (x) upon learning of such
infringement, misappropriation, dilution or other violation, promptly notify the
Collateral Agent and (y) to the extent such Grantor shall deem appropriate under
the circumstances, promptly sue for infringement, misappropriation, dilution or
other violation, seek injunctive relief where appropriate and recover any and
all damages for such infringement, misappropriation, dilution or other
violation, or take such other actions as such Grantor shall deem appropriate
under the circumstances to protect such Intellectual Property.  Each Grantor
shall furnish to the Collateral Agent from time to time upon its request
statements and schedules further identifying and describing the Intellectual
Property and Licenses and such other reports in connection with the Intellectual
Property and Licenses as the Collateral Agent may reasonably request, all in
reasonable detail and promptly upon request of the Collateral Agent, following
receipt by the Collateral Agent of any such statements, schedules or reports,
such Grantor shall modify this Agreement by amending Schedule II hereto, as the
case may be, to include any Intellectual Property and License, as the case may
be, which becomes part of the Collateral under this Agreement and shall execute
and authenticate such documents and do such acts as shall be necessary or, in
the judgment of the Collateral Agent, desirable to subject such Intellectual
Property and Licenses to the Lien and security interest created by this
Agreement.  Notwithstanding anything herein to the contrary, upon the occurrence
and during the continuance of an Event of Default, such Grantor may not abandon
or otherwise permit any Intellectual Property to become invalid without the
prior written consent of the Collateral Agent, and if any Intellectual Property
is infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, such Grantor will take such action as the Collateral
Agent shall deem appropriate under the circumstances to protect such
Intellectual Property.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(ii) In no event shall a Grantor, either itself or through any agent, employee,
licensee or designee, file an application for the registration of any Trademark
or Copyright or the issuance of any Patent with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of the United States or any country or any political
subdivision thereof unless it gives the Collateral Agent prior written notice
thereof.  Upon request of the Collateral Agent, each Grantor shall execute,
authenticate and deliver any and all assignments, agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent's security interest hereunder in such Intellectual Property
and the General Intangibles of such Grantor relating thereto or represented
thereby, and such Grantor hereby appoints the Collateral Agent its
attorney-in-fact to execute and/or authenticate and file all such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed, and such power (being coupled with an interest) shall be irrevocable
until the complete conversion of all of the Company's obligations under the
Notes to equity securities of the Company and/or indefeasible payment in full in
cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such conversion and/or payment,
but excluding any inchoate or unmatured contingent indemnification obligations).
 
(iii) Upon the Collateral Agent's request, each Grantor shall cause each domain
registrar where any of such Grantor's Internet domain names are registered,
whether as of the date of this Agreement or at any time hereafter, to execute
and deliver to the Collateral Agent a domain name control agreement, in form and
substance reasonably satisfactory to the Collateral Agent, duly executed by such
Grantor and such domain registrar, or enter into other arrangements in form and
substance satisfactory to the Collateral Agent, pursuant to which such domain
registrar shall irrevocably agree, inter alia, that it will comply at any time
with the instructions originated by the Collateral Agent to such domain
registrar directing substitution of the Collateral Agent or its designee as the
registered owner of such Internet domain names, without further consent of such
Grantor, which instructions the Collateral Agent will not give to such domain
registrar in the absence of a continuing Event of Default.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(i) Deposit, Commodities and Securities Accounts.  Upon the Collateral Agent's
request and unless otherwise agreed by Agent, each Grantor shall cause each bank
and other financial institution with an account referred to in Schedule IV
hereto to execute and deliver to the Collateral Agent a control agreement, in
form and substance reasonably satisfactory to the Collateral Agent, duly
executed by such Grantor and such bank or financial institution, or enter into
other arrangements in form and substance satisfactory to the Collateral Agent,
pursuant to which such institution shall irrevocably agree, inter alia, that
(i) it will comply at any time with the instructions originated by the
Collateral Agent to such bank or financial institution directing the disposition
of cash, Commodity Contracts, securities, Investment Property and other items
from time to time credited to such account, without further consent of such
Grantor, which instructions the Collateral Agent will not give to such bank or
other financial institution in the absence of a continuing Event of Default,
(ii) all cash, Commodity Contracts, securities, Investment Property and other
items of such Grantor deposited with such institution shall be subject to a
perfected, first priority security interest in favor of the Collateral Agent,
(iii) any right of set off, banker's Lien or other similar Lien, security
interest or encumbrance shall be fully waived as against the Collateral Agent,
and (iv) upon receipt of written notice from the Collateral Agent during the
continuance of an Event of Default, such bank or financial institution shall
immediately send to the Collateral Agent by wire transfer (to such account as
the Collateral Agent shall specify, or in such other manner as the Collateral
Agent shall direct) all such cash, the value of any Commodity Contracts,
securities, Investment Property and other items held by it.  Without the prior
written consent of the Collateral Agent, such Grantor shall not make or maintain
any Deposit Account, Commodity Account or Securities Account except for the
accounts set forth in Schedule IV hereto.  The provisions of this Section 5(i)
shall not apply to (i) Deposit Accounts for which the Collateral Agent is the
depositary, (ii) Deposit Accounts specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of a Grantor's salaried employees and (iii) Securities Accounts in which the
fair market value of the securities held therein does not exceed $20,000 at any
time.
 
(j) Motor Vehicles.
 
(i) Upon the Collateral Agent's written request, each Grantor shall deliver to
the Collateral Agent originals of the certificates of title or ownership for all
motor vehicles owned by it with the Collateral Agent listed as lienholder, for
the benefit of the Buyers.
 
(ii) Each Grantor hereby appoints the Collateral Agent as its attorney-in-fact,
effective the date hereof and terminating upon the termination of this
Agreement, for the purpose of (A) executing on behalf of such Grantor title or
ownership applications for filing with appropriate state agencies to enable
motor vehicles now owned or hereafter acquired by such Grantor to be retitled
and the Collateral Agent listed as lienholder thereof, (B) filing such
applications with such state agencies, and (C) executing such other documents
and instruments on behalf of, and taking such other action in the name of, such
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes hereof (including, without limitation, for the purpose of creating
in favor of the Collateral Agent a perfected Lien on the motor vehicles and
exercising the rights and remedies of the Collateral Agent hereunder).  This
appointment as attorney-in-fact is coupled with an interest and is irrevocable
until the complete conversion of all of the Company's obligations under the
Notes to equity securities of the Company and/or indefeasible payment in full in
cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such conversion and/or payment,
but excluding any inchoate or unmatured contingent indemnification obligations).
 
 
-15-

--------------------------------------------------------------------------------

 
 
(iii) Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each motor vehicle
covered thereby.
 
(iv) So long as no Event of Default shall have occurred and be continuing, upon
the request of such Grantor, the Collateral Agent shall execute and deliver to
such Grantor such instruments as such Grantor shall reasonably request to remove
the notation of the Collateral Agent as lienholder on any certificate of title
for any motor vehicle; provided, however, that any such instruments shall be
delivered, and the release effective, only upon receipt by the Collateral Agent
of a certificate from such Grantor stating that such motor vehicle is to be sold
or has suffered a casualty loss (with title thereto passing to the casualty
insurance company therefor in settlement of the claim for such loss) and the
amount that such Grantor will receive as sale proceeds or insurance
proceeds.  Any proceeds of such sale or casualty loss shall be paid to the
Collateral Agent hereunder immediately upon receipt, to be applied to the
Obligations then outstanding.
 
(k) Control.  Each Grantor hereby agrees to take any or all action that may be
necessary or desirable or that the Collateral Agent may request in order for the
Collateral Agent to obtain control in accordance with Sections 9-105 – 9-107 of
the Code with respect to the following Collateral:  (i) Electronic Chattel
Paper, (ii) Investment Property, (iii) Pledged Interests and (iv)
Letter-of-Credit Rights.
 
(l) Inspection and Reporting.  Each Grantor shall permit the Collateral Agent,
or any agent or representatives thereof or such professionals or other Persons
as the Collateral Agent may designate, not more than once a year in the absence
of an Event of Default, (i) to examine and make copies of and abstracts from
such Grantor's records and books of account, (ii) to visit and inspect its
properties, (iii) to verify materials, leases, Instruments, Accounts, Inventory
and other assets of such Grantor from time to time, (iii) to conduct audits,
physical counts, appraisals and/or valuations, examinations at the locations of
such Grantor.  Each Grantor shall also permit the Collateral Agent, or any agent
or representatives thereof or such professionals or other Persons as the
Collateral Agent may designate to discuss such Grantor's affairs, finances and
accounts with any of its officers subject to the execution by the Collateral
Agent or its designee(s) of a mutually agreeable confidentiality agreement.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(m) Future Subsidiaries.  If any Grantor shall hereafter create or acquire any
Subsidiary, simultaneously with the creation of acquisition of such Subsidiary,
such Grantor shall cause such Subsidiary to become a party to this Agreement as
an additional "Grantor" hereunder and to become a party to the Guaranty as an
additional "Guarantor" thereunder, and to duly execute and/or deliver such
opinions of counsel and other documents, in form and substance acceptable to the
Collateral Agent, as the Collateral Agent shall reasonably request with respect
thereto.
 
SECTION 6. Additional Provisions Concerning the Collateral.
 
(a) Each Grantor hereby (i) authorizes the Collateral Agent to file one or more
Uniform Commercial Code financing or continuation statements, and amendments
thereto, relating to the Collateral (including, without limitation, financing
statements describing the Collateral as "all assets" or "all personal property"
or words of similar effect) and (ii) ratifies such authorization to the extent
that the Collateral Agent has filed any such financing or continuation
statements, or amendments thereto, prior to the date hereof.  A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.
 
(b) Each Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent's discretion, so long as an Event of Default shall have
occurred and is continuing, to take any action and to execute any instrument
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of such Grantor under Section
5 hereof), including, without limitation, (i) to obtain and adjust insurance
required to be paid to the Collateral Agent pursuant to Section 5(e) hereof,
(ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any Collateral, (iii) to receive, endorse, and collect any drafts or other
instruments, documents and chattel paper in connection with clause (i) or (ii)
above, (iv) to file any claims or take any action or institute any proceedings
which the Collateral Agent may deem necessary or desirable for the collection of
any Collateral or otherwise to enforce the rights of the Collateral Agent and
the Buyers with respect to any Collateral, and (v) to execute assignments,
licenses and other documents to enforce the rights of the Collateral Agent and
the Buyers with respect to any Collateral.  This power is coupled with an
interest and is irrevocable until the complete conversion of all of the
Company's obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations).
 
(c) For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies upon and during an Event of
Default, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, assign, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, wherever the same may be located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.  Notwithstanding anything contained herein to
the contrary, but subject to the provisions of the Securities Purchase Agreement
that limit the right of such Grantor to dispose of its property and Section 5(h)
hereof, so long as no Event of Default shall have occurred and be continuing,
such Grantor may exploit, use, enjoy, protect, license, sublicense, assign,
sell, dispose of or take other actions with respect to the Intellectual Property
in the ordinary course of its business.  In furtherance of the foregoing, unless
an Event of Default shall have occurred and be continuing, the Collateral Agent
shall from time to time, upon the request of a Grantor, execute and deliver any
instruments, certificates or other documents, in the form so requested, which
such Grantor shall have certified are appropriate (in such Grantor's judgment)
to allow it to take any action permitted above (including relinquishment of the
license provided pursuant to this clause (c) as to any Intellectual
Property).  Further, upon the complete conversion of all of the Company's
obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations), the Collateral Agent (subject to Section 10(e)
hereof) shall release and reassign to such Grantor all of the Collateral Agent's
right, title and interest in and to the Intellectual Property, and the Licenses,
all without recourse, representation or warranty whatsoever.  The exercise of
rights and remedies hereunder by the Collateral Agent shall not terminate the
rights of the holders of any licenses or sublicenses theretofore granted by such
Grantor in accordance with the second sentence of this clause (c).  Each Grantor
hereby releases the Collateral Agent from any claims, causes of action and
demands at any time arising out of or with respect to any actions taken or
omitted to be taken by the Collateral Agent under the powers of attorney granted
herein other than actions taken or omitted to be taken through the Collateral
Agent's gross negligence or willful misconduct, as determined by a final
determination of a court of competent jurisdiction.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(d) If a Grantor fails to perform any agreement contained herein, the Collateral
Agent may itself perform, or cause performance of, such agreement or obligation,
in the name of such Grantor or the Collateral Agent, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by such
Grantor pursuant to Section 8 hereof and shall be secured by the Collateral.
 
(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.  Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.
 
(f) Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise with respect to any of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release such Grantor from any of its obligations under the Licenses or
otherwise in respect of the Collateral, and (iii) the Collateral Agent shall not
have any obligation or liability by reason of this Agreement under the Licenses
or with respect to any of the other Collateral, nor shall the Collateral Agent
be obligated to perform any of the obligations or duties of such Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.
 
 
-18-

--------------------------------------------------------------------------------

 
 
SECTION 7. Remedies Upon Event of Default.  If any Event of Default shall have
occurred and be continuing:
 
(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all of the rights and remedies of a secured party upon default under the
Code (whether or not the Code applies to the affected Collateral), and also may
(i) take absolute control of the Collateral, including, without limitation,
transfer into the Collateral Agent's name or into the name of its nominee or
nominees (to the extent the Collateral Agent has not theretofore done so) and
thereafter receive, for the benefit of the Collateral Agent, all payments made
thereon, give all consents, waivers and ratifications in respect thereof and
otherwise act with respect thereto as though it were the outright owner thereof,
(ii) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of its respective Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place or places to be designated by the
Collateral Agent that is reasonably convenient to both parties, and the
Collateral Agent may enter into and occupy any premises owned or leased by such
Grantor where the Collateral or any part thereof is located or assembled for a
reasonable period in order to effectuate the Collateral Agent's rights and
remedies hereunder or under law, without obligation to such Grantor in respect
of such occupation, and (iii) without notice except as specified below and
without any obligation to prepare or process the Collateral for sale, (A) sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent's offices or elsewhere, for cash, on credit
or for future delivery, and at such price or prices and upon such other terms as
the Collateral Agent may deem commercially reasonable and/or (B) lease, license
or dispose of the Collateral or any part thereof upon such terms as the
Collateral Agent may deem commercially reasonable.  Each Grantor agrees that, to
the extent notice of sale or any other disposition of its respective Collateral
shall be required by law, at least ten (10) days' notice to such Grantor of the
time and place of any public sale or the time after which any private sale or
other disposition of its respective Collateral is to be made shall constitute
reasonable notification.  The Collateral Agent shall not be obligated to make
any sale or other disposition of any Collateral regardless of notice of sale
having been given.  The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.  Each Grantor hereby waives any claims against the Collateral
Agent and the Buyers arising by reason of the fact that the price at which its
respective Collateral may have been sold at a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if the Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that such Grantor may have to require that all or
any part of such Collateral be marshalled upon any sale (public or private)
thereof.  Each Grantor hereby acknowledges that (i) any such sale of its
respective Collateral by the Collateral Agent shall be made without warranty,
(ii) the Collateral Agent may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like, and (iii) such actions set forth in
clauses (i) and (ii) above shall not adversely affect the commercial
reasonableness of any such sale of Collateral.  In addition to the foregoing,
(1) upon written notice to any Grantor from the Collateral Agent, such Grantor
shall cease any use of the Intellectual Property or any trademark, patent or
copyright similar thereto for any purpose described in such notice; (2) the
Collateral Agent may, at any time and from time to time, upon ten (10) days'
prior notice to such Grantor, license, whether general, special or otherwise,
and whether on an exclusive or non-exclusive basis, any of the Intellectual
Property, throughout the universe for such term or terms, on such conditions,
and in such manner, as the Collateral Agent shall in its sole discretion
determine to the extent consistent with any restrictions or conditions imposed
upon such Grantor with respect to such Intellectual Property by license or other
contractual arrangement; and (2) the Collateral Agent may, at any time, pursuant
to the authority granted in Section 6 hereof (such authority being effective
upon the occurrence and during the continuance of an Event of Default), execute
and deliver on behalf of such Grantor, one or more instruments of assignment of
the Intellectual Property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(b) Any cash held by the Collateral Agent as Collateral and all Cash Proceeds
received by the Collateral Agent in respect of any sale of or collection from,
or other realization upon, all or any part of the Collateral may, in the
discretion of the Collateral Agent, be held by the Collateral Agent as
collateral for, and/or then or at any time thereafter applied (after payment of
any amounts payable to the Collateral Agent pursuant to Section 8 hereof) in
whole or in part by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect, consistent with
the provisions of the Securities Purchase Agreement.  Any surplus of such cash
or Cash Proceeds held by the Collateral Agent and remaining after the complete
conversion of all of the Company's obligations under the Notes to equity
securities of the Company and/or indefeasible payment in full in cash of all
obligations under the Notes (together with any matured indemnification
obligations as of the date of such conversion and/or payment, but excluding any
inchoate or unmatured contingent indemnification obligations) shall be paid over
to whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct.
 
(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Collateral Agent and the Buyers
are legally entitled, each Grantor shall be liable for the deficiency, together
with interest thereon at the highest rate specified in any of the applicable
Transaction Documents for interest on overdue principal thereof or such other
rate as shall be fixed by applicable law, together with the costs of collection
and the reasonable fees, costs, expenses and other client charges of any
attorneys employed by the Collateral Agent to collect such deficiency.
 
(d) Each Grantor hereby acknowledges that if the Collateral Agent complies with
any applicable state, provincial, or federal law requirements in connection with
a disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.
 
(e) The Collateral Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Collateral Agent's rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising.  To
the extent that each Grantor lawfully may, such Grantor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent's rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, such Grantor hereby irrevocably waives the
benefits of all such laws.
 
 
-20-

--------------------------------------------------------------------------------

 
 
SECTION 8. Indemnity and Expenses.
 
(a) Each Grantor agrees, jointly and severally, to defend, protect, indemnify
and hold the Collateral Agent and each of the Buyers, jointly and severally,
harmless from and against any and all claims, damages, losses, liabilities,
obligations, penalties, fees, costs and expenses (including, without limitation,
reasonable legal fees, costs, expenses, and disbursements of such Person's
counsel) to the extent that they arise out of or otherwise result from this
Agreement (including, without limitation, enforcement of this Agreement), except
claims, losses or liabilities resulting solely and directly from such Person's
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.
 
(b) Each Grantor agrees, jointly and severally, to, upon demand, pay to the
Collateral Agent the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent), which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.
 
SECTION 9. Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered, if to a Grantor
at its address specified below and if to the Collateral Agent to it, at its
address specified below; or as to any such Person, at such other address as
shall be designated by such Person in a written notice to such other Person
complying as to delivery with the terms of this Section 9.  All such notices and
other communications shall be effective (a) if sent by certified mail, return
receipt requested, when received or five (5) days after deposited in the mails,
whichever occurs first, (b) if telecopied or sent by electronic mail, when
transmitted (during normal business hours), or (c) if delivered, upon delivery.
 
SECTION 10. Miscellaneous.
 
(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Grantor and the Collateral Agent, and no waiver
of any provision of this Agreement, and no consent to any departure by a Grantor
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(b) No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any of the other Transaction Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The rights and remedies of the Collateral Agent or any Buyer
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law.  The
rights of the Collateral Agent or any Buyer under any of the other Transaction
Documents against any party thereto are not conditional or contingent on any
attempt by such Person to exercise any of its rights under any of the other
Transaction Documents against such party or against any other Person, including
but not limited to, any Grantor.
 
(c) To the extent permitted by applicable law, each Grantor hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations and this Agreement and any requirement that the
Collateral Agent exhaust any right or take any action against any other Person
or any Collateral.  Each Grantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 10(c) is knowingly made in contemplation of
such benefits.  The Grantors hereby waive any right to revoke this Agreement,
and acknowledge that this Agreement is continuing in nature and applies to all
Obligations, whether existing now or in the future.
 
(d) No Grantor may exercise any rights that it may now or hereafter acquire
against any other Grantor that arise from the existence, payment, performance or
enforcement of any Grantor's obligations under this Agreement, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Collateral Agent against any Grantor or any Collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Grantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until the complete conversion of all of the Company's
obligations under the Notes to equity securities of the Company and/or
indefeasible payment in full in cash of all obligations under the Notes
(together with any matured indemnification obligations as of the date of such
conversion and/or payment, but excluding any inchoate or unmatured contingent
indemnification obligations).  If any amount shall be paid to a Grantor in
violation of the immediately preceding sentence at any time prior to the
complete conversion of all of the Company's obligations under the Notes to
equity securities of the Company and/or indefeasible payment in full in cash of
all obligations under the Notes (together with any matured indemnification
obligations as of the date of such conversion and/or payment, but excluding any
inchoate or unmatured contingent indemnification obligations), such amount shall
be held in trust for the benefit of the Collateral Agent and shall forthwith be
paid to the Collateral Agent to be credited and applied to the Obligations and
all other amounts payable under the Transaction Documents, whether matured or
unmatured, in accordance with the terms of the Transaction Documents, or to be
held as Collateral for any Obligations or other amounts payable under the
Transaction Documents thereafter arising.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(e) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
(f) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the complete conversion of
all of the Company's obligations under the Notes to equity securities of the
Company and/or indefeasible payment in full in cash of all obligations under the
Notes (together with any matured indemnification obligations as of the date of
such conversion and/or payment, but excluding any inchoate or unmatured
contingent indemnification obligations), and (ii) be binding on each Grantor and
all other Persons who become bound as debtor to this Agreement in accordance
with Section 9-203(d) of the Code and shall inure, together with all rights and
remedies of the Collateral Agent and the Buyers hereunder, to the benefit of the
Collateral Agent and the Buyers and their respective permitted successors,
transferees and assigns.  Without limiting the generality of clause (ii) of the
immediately preceding sentence, without notice to any Grantor, the Collateral
Agent and the Buyers may assign or otherwise transfer their rights and
obligations under this Agreement and any of the other Transaction Documents, to
any other Person and such other Person shall thereupon become vested with all of
the benefits in respect thereof granted to the Collateral Agent and the Buyers
herein or otherwise.  Upon any such assignment or transfer, all references in
this Agreement to the Collateral Agent or any such Buyer shall mean the assignee
of the Collateral Agent or such Buyer.  None of the rights or obligations of any
Grantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Collateral Agent, and any such assignment or transfer
without the consent of the Collateral Agent shall be null and void.
 
(g) Upon the complete conversion of all of the Company's obligations under the
Notes to equity securities of the Company and/or indefeasible payment in full in
cash of all obligations under the Notes (together with any matured
indemnification obligations as of the date of such conversion and/or payment,
but excluding any inchoate or unmatured contingent indemnification obligations),
(i) this Agreement and the security interests created hereby shall terminate and
all rights to the Collateral shall revert to the respective Grantor that granted
such security interests hereunder, and (ii) the Collateral Agent will, upon such
Grantor's request and at such Grantor's expense, (A) return to such Grantor such
of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof, and (B) execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.
 
(h) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR
THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK.
 
 
-23-

--------------------------------------------------------------------------------

 
 
(i) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED THERETO MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.  EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.
 
(j) EACH GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE
COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.
 
(k) Nothing contained herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against any Grantor or any property of such Grantor in any
other jurisdiction.
 
(l) Each Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
(m) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.
 
(n) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one in the same
Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
-24-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 


 
UNI-PIXEL, INC., a Delaware corporation




By: /s/ Jeff Hawthorne
Name: Jeff Hawthorne
Title:    Chief Executive Officer


Address for Notices:
8708 Technology Forest Place, Suite 100
The Woodlands, Texas 77381


Facsimile:


 
UNI-PIXEL DISPLAYS, INC., a Texas corporation




By: /s/ Jeff Hawthorne
Name:  Jeff Hawthorne
Title:    Chief Executive Officer


Address for Notices:
8708 Technology Forest Place, Suite 100
The Woodlands, Texas 77381


Facsimile:

 
 
Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 
ACCEPTED BY:
 
HUDSON BAY FUND LP,
as Collateral Agent
 


 
By:                                                                                  

 
Name:

 
Title:

 
Address:







 
 Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR JURISDICTION OF
ORGANIZATION
 


Legal Name:
State of Organization:
Type of Organization:
Organizational Identification Number:
Uni-Pixel, Inc.
Delaware
Corporation
 
Uni-Pixel Displays, Inc.
Texas
Corporation
 





 


 


 
Sched. I-1

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
 
INTELLECTUAL PROPERTY AND LICENSES; TRADE NAMES
 
A.  
COPYRIGHTS

 
None.
 
B.  
PATENTS

 
See Schedule II-A.
 
With regard to Section 4(f)of this Agreement, the Company has the following
disclosure:
 
None.


C.  
TRADEMARKS

 
See Schedule II-B.
 
D.  
LICENSE AGREEMENTS

 
None.
 
E.  
OTHER PROPRIETARY RIGHTS

 
None.
 
F.  
TRADE NAMES

 
1.  “Diamond Guard”
 
G.  
NAME OF, AND EACH TRADE NAME USED BY, EACH PERSON FROM WHICH A GRANTOR HAS
ACQUIRED ANY SUBSTANTIAL PART OF THE COLLATERAL WITHIN THE PRECEDING FIVE YEARS

 
None.
 
 
Sched. II-1

--------------------------------------------------------------------------------

 
 
SCHEDULE II-A
 
PATENTS
 
 
Application Number
Company or Subsidiary
Status
Title
Date Filed
Country/Jurisdiction
PCT/US13/65844
Uni-Pixel Displays, Inc.
Published
METHOD OF PRINTING UNIFORM LINE WIDTHS WITH ANGLE EFFECT
10/21/2013
WIPO
PCT/US13/65849
Uni-Pixel Displays, Inc.
Published
METHOD OF ROLL TO ROLL PRINTING OF FINE LINES AND FEATURES WITH AN INVERSE
PATTERNING PROCESS
10/21/2013
WIPO
PCT/US13/65854
Uni-Pixel Displays, Inc.
Published
METHOD OF COATING MOLDED METALS FOR ABRASION RESISTANCE
10/21/2013
WIPO
PCT/US13/65878
Uni-Pixel Displays, Inc.
Published
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE WITH STRUCTURED PATTERNED
BACKING TAPE
10/21/2013
WIPO
PCT/US13/65884
Uni-Pixel Displays, Inc.
Published
METHOD OF PRINTING INTERSECTING LINES WITH ANGLE EFFECT
10/21/2013
WIPO
PCT/US13/65890
Uni-Pixel Displays, Inc.
Published
MULTI-STATION FLEXOGRAPHIC PRINTING PROCESS AND SYSTEM
10/21/2013
WIPO
PCT/US13/78297
Uni-Pixel Displays, Inc.
Published
METHOD OF MANUFACTURING A PHOTOMASK WITH FLEXOGRAPHY
12/30/2013
WIPO
PCT/US13/65898
Uni-Pixel Displays, Inc.
Published
LASER-ASSISTED ALIGNMENT OF MULTI-STATION FLEXOGRAPHIC PRINTING SYSTEM
10/21/2013
WIPO
PCT/US13/78312
Uni-Pixel Displays, Inc.
Published
METHOD OF MANUFACTURING AN INTEGRATED TOUCH SENSOR WITH DECORATIVE COLOR
GRAPHICS
12/30/2013
WIPO
PCT/US13/65903
Uni-Pixel Displays, Inc.
Published
METHOD AND SYSTEM OF MARKING A SUBSTRATE FOR VISUAL ALIGNMENT
10/21/2013
WIPO
PCT/US14/15635
Uni-Pixel Displays, Inc.
Pending
METHOD OF ALIGNING TRANSPARENT SUBSTRATES USING MOIRÉ  INTERFERENCE
2/10/2014
WIPO
PCT/US14/61413
Uni-Pixel Displays, Inc.
Pending
OPTICAL ALIGNMENT OF MULTI-STATION  FLEXOGRAPHIC PRINTING SYSTEM USING
MOIRÉ  INTERFERENCE
10/20/2014
WIPO
PCT/US14/34121
Uni-Pixel Displays, Inc.
Pending
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE TO AVOID BANDING
4/15/2014
WIPO
PCT/US13/78318
Uni-Pixel Displays, Inc.
Published
METHOD OF MANUFACTURING A LOW VOLUME TRANSFER ANILOX ROLL FOR HIGH-RESOLUTION
FLEXOGRAPHIC PRINTING
12/30/2013
WIPO
PCT/US13/78333
Uni-Pixel Displays, Inc.
Published
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE FOR HIGH-RESOLUTION
PRINTING
12/30/2013
WIPO

 
 
Sched. II-A

--------------------------------------------------------------------------------

 
 
PCT/US13/78344
Uni-Pixel Displays, Inc.
Pending
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE WITH SUPPORT STRUCTURES
12/30/2013
WIPO
PCT/US14/16725
Uni-Pixel Displays, Inc.
Pending
WATERMARKED CONDUCTIVE PATTERN
2/17/2014
WIPO
PCT/US13/78351
Uni-Pixel Displays, Inc.
Pending
TOUCH SCREEN WITH CONDUCTIVE MESH UNDER POLARIZER
12/30/2013
WIPO
PCT/US14/17023
Uni-Pixel Displays, Inc.
Pending
METHOD OF PASSIVATING A CONDUCTIVE PATTERN  WITH SELF-ASSEMBLING MONOLAYERS
2/19/2014
WIPO
PCT/US14/35079
Uni-Pixel Displays, Inc.
Pending
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION AND
LOW VISIBILITY
4/23/2014
WIPO
PCT/US14/35119
Uni-Pixel Displays, Inc.
Pending
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION, LOW
REFLECTANCE, AND LOW VISIBILITY
4/23/2014
WIPO
PCT/US14/54801
Uni-Pixel Displays, Inc.
Pending
BEZEL CIRCUIT
9/9/2014
WIPO
PCT/US15/14061
Uni-Pixel Displays, Inc.
Pending
ANILOX ROLL WITH LOW SURFACE ENERGY ZONE
2/2/2015
WIPO
PCT/US14/67290
Uni-Pixel Displays, Inc.
Pending
DUAL WEB FILM CONVEYANCE
11/25/2014
WIPO
PCT/US14/50331
Uni-Pixel Displays, Inc.
Pending
METHOD OF CONTROLLING OXYGEN LEVELS FOR ELECTROLESS PLATING OF CATALYTIC FINE
LINES OR FEATURES
8/8/2014
WIPO
PCT/US14/57245
Uni-Pixel Displays, Inc.
Pending
ROLL-TO-ROLL ELECTROLESS PLATNG SYSTEM FOR CONTROLLED SUBSTRATE DEPTH
9/24/2014
WIPO
PCT/US14/57371
Uni-Pixel Displays, Inc.
Pending
METHOD OF DESIGNING A CONDUCTIVE PATTERN WITH REDUCED CHANNEL BREAK VISIBILITY
9/25/2014
WIPO
PCT/US15/11038
Uni-Pixel Displays, Inc.
Pending
METHOD OF FORMING CONDUCTIVE BREAKS USING FLEXOGRAPHIC MASK PRIOR TO ELECTROLESS
PLATING
1/12/2015
WIPO
PCT/US15/24736
Uni-Pixel Displays, Inc.
Pending
METAL MESH TOUCH SENSOR WITH RANDOMIZED PITCH
4/7/2015
WIPO
PCT/US15/24790
Uni-Pixel Displays, Inc.
Pending
METAL MESH TOUCH SENSOR WITH RANDOMIZED CHANNEL DISPLACEMENT
4/7/2015
WIPO
PCT/US15/23539
Uni-Pixel Displays, Inc.
Pending
CATALYTIC PHOTORESIST FOR PHOTOLITHOGRAPHIC  METAL MESH TOUCH SENSOR FABRICATION
3/31/2015
WIPO

 
 
Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 
TW 102148155
Uni-Pixel Displays, Inc.
Published
METHOD OF PRINTING UNIFORM LINE WIDTHS WITH ANGLE EFFECT
12/25/2013
TW
TW 102148152
Uni-Pixel Displays, Inc.
Published
METHOD OF ROLL TO ROLL PRINTING OF FINE LINES AND FEATURES WITH AN INVERSE
PATTERNING PROCESS
12/25/2013
TW
TW 102148154
Uni-Pixel Displays, Inc.
Published
METHOD OF COATING MOLDED METALS FOR ABRASION RESISTANCE
12/25/2013
TW
TW 102148159
Uni-Pixel Displays, Inc.
Published
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE WITH STRUCTURED PATTERNED
BACKING TAPE
12/25/2013
TW
TW 102148157
Uni-Pixel Displays, Inc.
Published
METHOD OF PRINTING INTERSECTING LINES WITH ANGLE EFFECT
12/25/2013
TW
TW 102148158
Uni-Pixel Displays, Inc.
Published
MULTI-STATION FLEXOGRAPHIC PRINTING PROCESS AND SYSTEM
12/25/2013
TW
TW 102148666
Uni-Pixel Displays, Inc.
Published
METHOD OF MANUFACTURING A PHOTOMASK WITH FLEXOGRAPHY
12/27/2013
TW
TW 102139284
Uni-Pixel Displays, Inc.
Published
LASER-ASSISTED ALIGNMENT OF MULTI-STATION FLEXOGRAPHIC PRINTING SYSTEM
10/30/2013
TW
TW 102148667
Uni-Pixel Displays, Inc.
Published
METHOD OF MANUFACTURING AN INTEGRATED TOUCH SENSOR WITH DECORATIVE COLOR
GRAPHICS
12/27/2013
TW
TW 102148153
Uni-Pixel Displays, Inc.
Published
METHOD AND SYSTEM OF MARKING A SUBSTRATE FOR VISUAL ALIGNMENT
12/25/2013
TW
TW 103108112
Uni-Pixel Displays, Inc.
Pending
METHOD OF ALIGNING TRANSPARENT SUBSTRATES USING MOIRÉ  INTERFERENCE
3/10/2014
TW
TW 103137721
Uni-Pixel Displays, Inc.
Pending
OPTICAL ALIGNMENT OF MULTI-STATION  FLEXOGRAPHIC PRINTING SYSTEM USING
MOIRÉ  INTERFERENCE
10/31/2014
TW
TW 103116374
Uni-Pixel Displays, Inc.
Pending
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE TO AVOID BANDING
5/8/2014
TW
TW 102148669
Uni-Pixel Displays, Inc.
Pending
METHOD OF MANUFACTURING A LOW VOLUME TRANSFER ANILOX ROLL FOR HIGH-RESOLUTION
FLEXOGRAPHIC PRINTING
12/27/2013
TW
TW 102148671
Uni-Pixel Displays, Inc.
Pending
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE FOR HIGH-RESOLUTION
PRINTING
12/27/2013
TW
TW 102148672
Uni-Pixel Displays, Inc.
Pending
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE WITH SUPPORT STRUCTURES
12/27/2013
TW
TW 103108113
Uni-Pixel Displays, Inc.
Pending
WATERMARKED CONDUCTIVE PATTERN
3/10/2014
TW

 
 
Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 
TW 102148675
Uni-Pixel Displays, Inc.
Pending
TOUCH SCREEN WITH CONDUCTIVE MESH UNDER POLARIZER
12/27/2013
TW
TW 103108636
Uni-Pixel Displays, Inc.
Pending
METHOD OF PASSIVATING A CONDUCTIVE PATTERN WITH SELF-ASSEMBLING MONOLAYERS
3/12/2014
TW
TW 103116803
Uni-Pixel Displays, Inc.
Pending
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION AND
LOW VISIBILITY
5/13/2014
TW
TW 103116966
Uni-Pixel Displays, Inc.
Pending
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION, LOW
REFLECTANCE, AND LOW VISIBILITY
5/14/2014
TW
TW 103132961
Uni-Pixel Displays, Inc.
Pending
BEZEL CIRCUIT
9/24/2014
TW
TW 104106017
Uni-Pixel Displays, Inc.
Pending
ANILOX ROLL WITH LOW SURFACE ENERGY ZONE
2/25/2015
TW
TW 103143642
Uni-Pixel Displays, Inc.
Pending
DUAL WEB FILM CONVEYANCE
12/15/2014
TW
TW 103128763
Uni-Pixel Displays, Inc.
Pending
METHOD OF CONTROLLING OXYGEN LEVELS FOR ELECTROLESS PLATING OF CATALYTIC FINE
LINES OR FEATURES
8/21/2014
TW
TW 103134854
Uni-Pixel Displays, Inc.
Pending
ROLL-TO-ROLL ELECTROLESS PLATNG SYSTEM FOR CONTROLLED SUBSTRATE DEPTH
10/7/2014
TW
TW 103139320
Uni-Pixel Displays, Inc.
Pending
METHOD OF DESIGNING A CONDUCTIVE PATTERN WITH REDUCED CHANNEL BREAK VISIBILITY
11/13/2014
TW
TW 104106986
Uni-Pixel Displays, Inc.
Pending
METHOD OF FORMING CONDUCTIVE BREAKS USING FLEXOGRAPHIC MASK PRIOR TO ELECTROLESS
PLATING
3/5/2015
TW
TBD
Uni-Pixel Displays, Inc.
TBD
METAL MESH TOUCH SENSOR WITH RANDOMIZED PITCH
TBD
TW
TBD
Uni-Pixel Displays, Inc.
TBD
METAL MESH TOUCH SENSOR WITH RANDOMIZED CHANNEL DISPLACEMENT
TBD
TW
TBD
Uni-Pixel Displays, Inc.
TBD
CATALYTIC PHOTORESIST FOR PHOTOLITHOGRAPHIC  METAL MESH TOUCH SENSOR FABRICATION
TBD
TW
13/784,699
Uni-Pixel Displays, Inc.
Published
METHOD OF PRINTING UNIFORM LINE WIDTHS WITH ANGLE EFFECT
3/4/2013
US
13/784,717
Uni-Pixel Displays, Inc.
Published
METHOD OF ROLL TO ROLL PRINTING OF FINE LINES AND FEATURES WITH AN INVERSE
PATTERNING PROCESS
3/4/2013
US
13/784,745
Uni-Pixel Displays, Inc.
Published
METHOD OF COATING MOLDED METALS FOR ABRASION RESISTANCE
3/4/2013
US

 
 
Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 

13/784,765
Uni-Pixel Displays, Inc.
Published
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE WITH STRUCTURED PATTERNED
BACKING TAPE
3/4/2013
US
13/784,782
Uni-Pixel Displays, Inc.
Published
METHOD OF PRINTING INTERSECTING LINES WITH ANGLE EFFECT
3/4/2013
US
13/784,795
Uni-Pixel Displays, Inc.
Published
MULTI-STATION FLEXOGRAPHIC PRINTING PROCESS AND SYSTEM
3/4/2013
US
13/929,533
Uni-Pixel Displays, Inc.
Pending
METHOD OF MANUFACTURING A PHOTOMASK WITH FLEXOGRAP//HY
6/27/2013
US
13/851,929
Uni-Pixel Displays, Inc.
Allowed
LASER-ASSISTED ALIGNMENT OF MULTI-STATION FLEXOGRAPHIC PRINTING SYSTEM
3/27/2013
US
13/894,616
Uni-Pixel Displays, Inc.
Published
METHOD OF MANUFACTURING AN INTEGRATED TOUCH SENSOR WITH DECORATIVE COLOR
GRAPHICS
5/15/2013
US
13/851,933
Uni-Pixel Displays, Inc.
Published
METHOD AND SYSTEM OF MARKING A SUBSTRATE FOR VISUAL ALIGNMENT
3/27/2013
US
14/177,091
Uni-Pixel Displays, Inc.
Pending
METHOD OF ALIGNING TRANSPARENT SUBSTRATES USING MOIRÉ  INTERFERENCE
2/10/2014
US
14/518,923
Uni-Pixel Displays, Inc.
Published
OPTICAL ALIGNMENT OF MULTI-STATION  FLEXOGRAPHIC PRINTING SYSTEM USING
MOIRÉ  INTERFERENCE
10/20/2014
US
14/252,945
Uni-Pixel Displays, Inc.
Published
METHOD OF MOUNTING A FLEXOGRAPHIC PRINTING PLATE TO AVOID BANDING
4/15/2014
US
13/901,524
Uni-Pixel Displays, Inc.
Published
METHOD OF MANUFACTURING A LOW VOLUME TRANSFER ANILOX ROLL FOR HIGH-RESOLUTION
FLEXOGRAPHIC PRINTING
5/23/2013
US
13/952,228
Uni-Pixel Displays, Inc.
Published
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE FOR HIGH-RESOLUTION
PRINTING
7/26/2013
US
14/037,002
Uni-Pixel Displays, Inc.
Published
METHOD OF MANUFACTURING A FLEXOGRAPHIC PRINTING PLATE WITH SUPPORT STRUCTURES
9/25/2013
US
14/182,164
Uni-Pixel Displays, Inc.
Pending
WATERMARKED CONDUCTIVE PATTERN
2/17/2014
US
14/083,714
Uni-Pixel Displays, Inc.
Pending
TOUCH SCREEN WITH CONDUCTIVE MESH UNDER POLARIZER
11/19/2013
US
14/183,623
Uni-Pixel Displays, Inc.
Pending
METHOD OF PASSIVATING A CONDUCTIVE PATTERN WITH SELF-ASSEMBLING MONOLAYERS
2/19/2014
US
14/259,278
Uni-Pixel Displays, Inc.
Published
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION AND
LOW VISIBILITY
4/23/2014
US

 
 
Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 

14/259,507
Uni-Pixel Displays, Inc.
Pending
METHOD OF FABRICATING A CONDUCTIVE PATTERN WITH HIGH OPTICAL TRANSMISSION, LOW
REFLECTANCE, AND LOW VISIBILITY
4/23/2014
US
14/481,589
Uni-Pixel Displays, Inc.
Pending
BEZEL CIRCUIT
9/9/2014
US
14/611,490
Uni-Pixel Displays, Inc.
Pending
ANILOX ROLL WITH LOW SURFACE ENERGY ZONE
2/2/2015
US
14/552,873
Uni-Pixel Displays, Inc.
Pending
DUAL WEB FILM CONVEYANCE
11/25/2014
US
14/455,181
Uni-Pixel Displays, Inc.
Pending
METHOD OF CONTROLLING OXYGEN LEVELS FOR ELECTROLESS PLATING OF CATALYTIC FINE
LINES OR FEATURES
8/8/2014
US
14/495,373
Uni-Pixel Displays, Inc.
Pending
ROLL-TO-ROLL ELECTROLESS PLATNG SYSTEM FOR CONTROLLED SUBSTRATE DEPTH
9/24/2014
US
14/496,007
Uni-Pixel Displays, Inc.
Pending
METHOD OF DESIGNING A CONDUCTIVE PATTERN WITH REDUCED CHANNEL BREAK VISIBILITY
9/25/2014
US
14/594,804
Uni-Pixel Displays, Inc.
Pending
METHOD OF FABRICATING ISOLATED CONDUCTORS USING FLEXOGRAPHIC VOIDING
1/12/2015
US
14/680,763
Uni-Pixel Displays, Inc.
Pending
METAL MESH TOUCH SENSOR WITH RANDOMIZED PITCH
4/7/2015
US
14/680,974
Uni-Pixel Displays, Inc.
Pending
METAL MESH TOUCH SENSOR WITH RANDOMIZED CHANNEL DISPLACEMENT
4/7/2015
US
14/674,372
Uni-Pixel Displays, Inc.
Pending
CATALYTIC PHOTORESIST FOR PHOTOLITHOGRAPHIC  METAL MESH TOUCH SENSOR FABRICATION
3/31/2015
US
13/393,083
Uni-Pixel Displays, Inc.
Published
LIGHT-EXTRACTION GRAPHICS FILM
4/2/2012
US
100130247.00
Uni-Pixel Displays, Inc.
Published
Randomly Rotated Micro Optical Structures for Banding Suppression from Point
Light Sources - TW
8/24/2011
TW
13/818,903
Uni-Pixel Displays, Inc.
Pending
Rotated Micro-Optical Structures for Banding Suppression from Point Light
Sources
5/8/2013
US
PCT/US2010/055564
Uni-Pixel Displays, Inc.
Published
ADDRESS-SELECTABLE CHARGING OF CAPACITIVE DEVICES
11/5/2010
WO
99139470.00
Uni-Pixel Displays, Inc.
Published
Address-Selectable Charging of Capacitive Devices (TW)
11/16/2010
TW
13/509,175
Uni-Pixel Displays, Inc.
Published
ADDRESS-SELECTABLE CHARGING OF CAPACITIVE DEVICES
5/16/2012
US

 
 
Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 
PCT/US10/54641
Uni-Pixel Displays, Inc.
Published
METHOD OF FORMING ELECTRICALLY CONDUCTIVELINES AND PATTERNS BY SURFACE ENERGY
MODIFICATION
10/29/2010
WO
99140520.00
Uni-Pixel Displays, Inc.
Published
METHOD OF FORMING ELECTRICALLY CONDUCTIVELINES AND PATTERNS BY SURFACE ENERGY
MODIFICATION TW
11/24/2010
TW
13/511,415
Uni-Pixel Displays, Inc.
Published
FORMATION OF ELECTRICALLY CONDUCTIVE PATTERN BY SURFACE ENERGY MODIFICATION
10/8/2012
US
1083747.80
Uni-Pixel Displays, Inc.
Pending
Method of Forming Electrically Conductive Lines and Patterns by Surface Energy
Modification PCT/EP
10/29/2010
EP
2012-541086
Uni-Pixel Displays, Inc.
Published
Method of Forming Electrically Conductive Lines and Patterns by Surface Energy
Modification PCT/JP
10/29/2010
JP
10-2012-7014574
Uni-Pixel Displays, Inc.
Granted
Method of Forming Electrically Conductive Lines and Patterns by Surface Energy
Modification PCT/KR
10/29/2010
KR
PCT/US11/34500
Uni-Pixel Displays, Inc.
Published
METHOD OF FABRICATING MICRO STRUCTURED SURFACES WITH ELECTRICALLY CONDUCTIVE
PATTERNS
4/29/2011
WO
13/698,854
Uni-Pixel Displays, Inc.
Published
Method of Fabricating Micro Structured Surfaces With Electrcally Conductive
Patterns PCT/US
12/7/2012
US
11778042.90
Uni-Pixel Displays, Inc.
Published
Method of Fabricating Micro Structured Surfaces With Electrically Conductive
Patterns PCT/EP
4/29/2011
EP
2013-509127
Uni-Pixel Displays, Inc.
Granted
Method of Fabricating Micro Structured Surfaces with Electrically Conductive
Patterns PCT/JP
4/29/2011
JP
10-2012-7025976
Uni-Pixel Displays, Inc.
Granted
Method of Fabricating Micro Structured Surfaces with Electrically Conductive
Patterns PCT/KR
4/29/2011
KR
TBD
Uni-Pixel Displays, Inc.
Unfiled
Method of Fabricating Micro Structured Surfaces with Electrically Conductive
Patterns
TBD
US
10/506,653
Uni-Pixel Displays, Inc.
Granted
DOUBLE-ELECTRET MEMS ACTUATOR PCT/US
9/26/2005
US
13/072,159
Uni-Pixel Displays, Inc.
Granted
Interleaved Lighting System for 2D-3D Display Having Orthogonally Arranged Light
Extraction Features
3/25/2011
US
PCT/US12/27693
Uni-Pixel Displays, Inc.
Published
Low Reflectance Fingerprint Resistant Surface for Displays PCT
3/5/2012
WO
201280030496.60
Uni-Pixel Displays, Inc.
Published
Low Reflectance Fingerprint Surface for Displays
3/5/2012
CN
1320923.40
Uni-Pixel Displays, Inc.
Published
Low Reflectance Fingerprint Surface for Displays
3/5/2012
GB
JP2014-508347
Uni-Pixel Displays, Inc.
Published
Low Reflectance Fingerprint Surface for Displays
3/5/2012
JP

 
 
Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 

10-2013-7031144
Uni-Pixel Displays, Inc.
Published
Low Reflectance Fingerprint Surface for Displays
3/5/2012
KR
13/812,712
Uni-Pixel Displays, Inc.
Granted
Two and Three-Dimensional Image Display with Optical Emission Frequency Control
(US/NP)
3/27/2013
US
PCT/US12/59881
Uni-Pixel Displays, Inc.
Published
Uniboss Roll-to-Roll, Photo-Patterning Method Using A Translucent Cylindrical
Master that Allows the Formation of High Definition, Microscopic Conductive
Lines on a Polymer or Metal Flexible Substrate. US/CONV
10/12/2012
 
WO
101137893.00
Uni-Pixel Displays, Inc.
Published
Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical
Master that Allows the Formation of High Definition, Microscopic Conductive
Lines on a Polymer or Metal Flexible Substrate
10/15/2012
 
TW
13/979,627
Uni-Pixel Displays, Inc.
Granted
Photo-Patterning Using a Translucent Cylindrical Master to Form Microscopic
Conductive Lines on a Flexible Substrate (US/NP)
7/12/2013
US
201280058286.80
Uni-Pixel Displays, Inc.
Published
Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical
Master that Allows the Formation of High Definition, Microscopic Conductive
Lines on a Polymer or Metal Flexible Substrate
10/12/2012
 
CN
2014-537129
Uni-Pixel Displays, Inc.
Pending
Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical
Master that Allows the Formation of High Definition, Microscopic Conductive
Lines on a Polymer or Metal Flexible Substrate
10/12/2012
 
JP
10-2014-7013165
Uni-Pixel Displays, Inc.
Published
Uniboss Roll-to-Roll, Photo-Patterning Method Using a Translucent Cylindrical
Master that Allows the Formation of High Definition, Microscopic Conductive
Lines on a Polymer or Metal Flexible Substrate
10/12/2012
 
KR
1407917.20
Uni-Pixel Displays, Inc.
Published
Photo-Patterning Using a Translucent Cylindrical Master to Form Microscopic
Conductive Lines on a Flexible Substrate
10/12/2012
GB
13/486,334
Uni-Pixel Displays, Inc.
Published
LIGHT GUIDE WITH A PRINTED FILM US/CONV
6/1/2012
US
101123859.00
Uni-Pixel Displays, Inc.
Published
Apparatus and Method for Making a Light Guide Using Printed Laminated Film (TW)
7/3/2012
TW
13/979,636
Uni-Pixel Displays, Inc.
Published
Light Guide with a Printed Film (US/NP)
7/12/2013
US
PCT/US12/42050
Uni-Pixel Displays, Inc.
Published
Method and Applicaiton of Flexible Scratch Resistant Film for Display Devices
(UNXL Diamond Guard) US/CONV
6/12/2012
WO

 
 
Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 

101121704.00
Uni-Pixel Displays, Inc.
Published
Method and Application of Flexible Scratch Resistant Film for Display Devices
(UNXL Diamond Guard) - TW
6/18/2012
TW
14/354,507
Uni-Pixel Displays, Inc.
Published
Flexible Scratch Resistance Film for Display Devices
8/5/2014
US
2014-538781
Uni-Pixel Displays, Inc.
Pending
Method and Application of Flexible Scratch Resistant Film for Display Devices
6/12/2012
JP
10-2014-7013917
Uni-Pixel Displays, Inc.
Published
Method and Application of Flexible Scratch Resistant Film for Display Devices
6/12/2012
KR
201280058274.50
Uni-Pixel Displays, Inc.
Published
Method and Application of Flexible Scratch Resistant Film for Display Devices
6/12/2012
CN
1407916.40
Uni-Pixel Displays, Inc.
Published
Method and Application of Flexible Scratch Resistant Film for Display Devices
6/12/2012
GB
PCT/US12/61646
Uni-Pixel Displays, Inc.
Published
Apparatus and Method for Making a Light Guide Using Printed Laminated Film
US/CONV
10/24/2012
WO
101139205.00
Uni-Pixel Displays, Inc.
Published
Apparatus and Method for Making a Light Guide Using Printed Laminated Film
US/CONV
10/24/2012
TW
PCT/US12/60035
Uni-Pixel Displays, Inc.
Published
An Electrically Turnable Heptamer Optical Filter Based on Fano Resonance US/CONV
10/22/2012
WO
101139032.00
Uni-Pixel Displays, Inc.
Published
An Electrically Turnable Heptamer Optical Filter Based on Fano Resonance TW
10/23/2012
TW
PCT/US12/61787
Uni-Pixel Displays, Inc.
Published
Methods of Fabricating Fully Integrated Touch Sensor Circut US/CONV
10/25/2012
WO
101138602.00
Uni-Pixel Displays, Inc.
Published
Methods of Fabricating Fully Integrated Touch Sensor Circut TW
10/19/2012
TW
14/354,513
Uni-Pixel Displays, Inc.
Published
Method of Manufacturing a Capacative Touch Sensor Circuit Using a Roll-to-Roll
Process to Print a Conductive Microscopic Patterns on a Flexible Dielectric
Substrate
4/25/2014
 
US
2014-538975
Uni-Pixel Displays, Inc.
Pending
Method of Fabricating Fully Integrated Touch Sensor Circuit
10/25/2012
JP
10-2014-7013919
Uni-Pixel Displays, Inc.
Published
Method of Fabricating Fully Integrated Touch Sensor Circuit
10/25/2012
KR
201280058240.60
Uni-Pixel Displays, Inc.
Published
Method of Fabricating Fully Integrated Touch Sensor Circuit
10/25/2012
CN
TBD
Uni-Pixel Displays, Inc.
Published
Method of Manufactureing a Capacative Touch Sensor Circuit Using A Roll-to-Roll
Process to Print a Conductive Microscopic Paterns on a Flexible Dielectric
Substrate
10/25/2012
 
GB
PCT/US12/61575
Uni-Pixel Displays, Inc.
Published
Methods of Fabricating Fully Integrated Touch Sensor Circuit US/CONV
10/24/2012
WO

 
 
Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 

101139206.00
Uni-Pixel Displays, Inc.
Published
Methods of Fabricating Fully Integrated Touch Sensor Circuit US/CONV
10/24/2012
TW
14/354,492
Uni-Pixel Displays, Inc.
Published
Method of Manufacturing a Resistive Touch Sensor Circuit by Flexographic
Printing (US/NP)
4/25/2014
US
201280058267.50
Uni-Pixel Displays, Inc.
Published
Methods of Fabricating Fully Integrated Touch Sensor Circuit
10/24/2012
CN
10-2014-7013920
Uni-Pixel Displays, Inc.
Published
Methods of Fabricating Fully Integrated Touch Sensor Circuit
10/24/2012
KR
2014-538903
Uni-Pixel Displays, Inc.
Pending
Methods of Fabricating Fully Integrated Touch Sensor Circuit
10/24/2012
JP
1407915.60
Uni-Pixel Displays, Inc.
Published
Methods of Fabricating Fully Integrated Touch Sensor Circuit
10/24/2012
GB
PCT/US12/61602
Uni-Pixel Displays, Inc.
Published
Touch Sensor Patterned Electrodes with Scratch Resistance Layer US/CONV
10/24/2012
WO
101139207.00
Uni-Pixel Displays, Inc.
Published
Touch Sensor Patterned Electrodes with Scratch Resistance Layer US/CONV
10/24/2012
TW
14/354,526
Uni-Pixel Displays, Inc.
Published
Touch Sensor Patterned Wlwctrodes with Scratch Resistance Layer
4/25/2014
US
201280058273.00
Uni-Pixel Displays, Inc.
Published
Touch Sensor Patterned Electrodes with Scratch Resistance Layer
10/24/2012
CN
10-2014-7013921
Uni-Pixel Displays, Inc.
Published
Touch Sensor Patterned Electrodes with Scratch Resistance Layer
10/24/2012
KR
2014-538909
Uni-Pixel Displays, Inc.
Pending
Touch Sensor Patterned Electrodes with Scratch Resistance Layer
10/24/2012
JP
1407914.90
Uni-Pixel Displays, Inc.
Published
Touch Sensor Patterned Electrodes with Scratch Resistantce Layer
10/24/2012
GB
PCT/US12/61766
Uni-Pixel Displays, Inc.
Published
Polarizer Resistive Touch Screen US/CONV
10/25/2012
WO
101139213.00
Uni-Pixel Displays, Inc.
Published
Polarizer Resistive Touch Screen US/CONV
10/25/2012
TW
13/980,272
Uni-Pixel Displays, Inc.
Published
Polarizer Resistive Touch Screen (US/NP)
7/17/2013
US
201280058243.
Uni-Pixel Displays, Inc.
Published
Polarizer Resistive Touch Screen
10/25/2012
CN
10-2014-7013965
Uni-Pixel Displays, Inc.
Published
Polarizer Resistive Touch Screen
10/25/2012
KR
2014-538968
Uni-Pixel Displays, Inc.
Pending
Polarizer Resistive Touch Screen
10/15/2012
JP
1407910.70
Uni-Pixel Displays, Inc.
Published
Polarizer Resistive Touch Screen
10/25/2012
GB

 
 
Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 
PCT/US12/61763
Uni-Pixel Displays, Inc.
Published
Customized Embossing Method for Printing Patterns onto a Substrate Wherein
Specific Type of Tapes Connect the Flexoplate to the Printing Cylinder US/CONV
10/25/2012
 
WO
101139439.00
Uni-Pixel Displays, Inc.
Published
Customized Embossing Method for Printing Patterns onto a Substrate Wherein
Specific Type of Tapes Connect the Flexoplate to the Printing Cylinder US/CONV
10/25/2012
 
TW
13/980,288
Uni-Pixel Displays, Inc.
Granted
Flexographic Printing Using Flexographic Printing Roll Configurations (US/NP)
7/17/2013
US
201280064429.60
Uni-Pixel Displays, Inc.
Published
Flexographic Printing using Flexographic Printing Roll Configurations
10/25/2012
CN
10-2014-7014142
Uni-Pixel Displays, Inc.
Published
Flexographic Printing using Flexographic Printing Roll Configurations
10/25/2012
KR
1409350.40
Uni-Pixel Displays, Inc.
Published
Flexographic Printing using Flexographic Printing Roll Configurations
10/25/2012
GB
14/525,685
Uni-Pixel Displays, Inc.
Pending
Flexographic Printing Using Flexographic Printing Roll Configurations
10/28/2014
US
PCT/US12/61809
Uni-Pixel Displays, Inc.
Published
Exposure Time Optimization for UV Curing Process US/CONV
10/25/2012
WO
101139441.00
Uni-Pixel Displays, Inc.
Published
Exposure Time Optimization for UV Curing Process US/CONV
10/25/2012
TW
13/979,848
Uni-Pixel Displays, Inc.
Allowed
Optimization of UV Curing
7/15/2013
US
201280058245.90
Uni-Pixel Displays, Inc.
Published
Exposure Time Optimization for UV Curing Process
10/25/2012
CN
10-2014-7013922
Uni-Pixel Displays, Inc.
Published
Exposure Time Optimization for UV Curing Process
10/25/2012
KR
1407912.30
Uni-Pixel Displays, Inc.
Published
Exposure Time Optmization for UV Curing Process
10/25/2012
GB
PCT/US12/61926
Uni-Pixel Displays, Inc.
Published
Method of Colorizing High Resolution Conducting Patterns US/CONV
10/25/2012
WO
101139436.00
Uni-Pixel Displays, Inc.
Published
Method of Colorizing High Resolution Conducting Patterns US/CONV
10/25/2012
TW
13/980,363
Uni-Pixel Displays, Inc.
Published
Method of Changing the Optical Properties of High Resolution Conducting Patterns
(US/NP)
7/18/2013
US
201280064302.40
Uni-Pixel Displays, Inc.
Published
Optical Property Alterations of High Resolution Conducting Patterns
10/25/2012
CN
10-2014-7014113
Uni-Pixel Displays, Inc.
Published
Optical Property Alterations of High Resolution Conducting Patterns
10/25/2012
KR
1409191.20
Uni-Pixel Displays, Inc.
Published
Optical Property Alterations of High Resolution Conducting Patterns
10/25/2012
GB

 
 
 Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 
PCT/US12/61776
Uni-Pixel Displays, Inc.
Published
Polarizer Capacitive Touch Screen US/CONV
10/25/2012
WO
101139437.00
Uni-Pixel Displays, Inc.
Published
Polarizer Capacitive Touch Screen US/CONV
10/25/2012
TW
13/980,225
Uni-Pixel Displays, Inc.
Published
Polarizer Capacitive Touch Screen
7/17/2013
US
201280058259.00
Uni-Pixel Displays, Inc.
Published
Polarizer Capacitive Touch Screen
10/25/2012
CN
2014-538970
Uni-Pixel Displays, Inc.
Pending
Polarizer Capacitive Touch Screen
10/25/2012
JP
10-2014-7014117
Uni-Pixel Displays, Inc.
Published
Polarizer Capacitive Touch Screen
10/25/2012
KR
1407909.90
Uni-Pixel Displays, Inc.
Published
Polarizer Capacitive Touch Screen
10/25/2012
GB
11/611,727
Uni-Pixel Displays, Inc.
Granted
Stereoscopic Imaging Apparatus Incorporating a Parallax Barrier
12/15/2006
US
PCT/US13/23379
Uni-Pixel Displays, Inc.
Published
Low Reflectance Fingerprint Resistant Film
1/28/2013
WO
102103462.00
Uni-Pixel Displays, Inc.
Pending
Low Reflectance Fingerprint Resistant Film TW
1/30/2013
TW
102103461.00
Uni-Pixel Displays, Inc.
Pending
Transmitter and Receiver with Modulated Retro-Refelector for Free Space Optical
Communication Systems - TW
1/30/2013
TW
PCT/US13/59422
Uni-Pixel Displays, Inc.
Published
Foldable Multi-Touch Surface PCT
9/12/2013
WO
102133358.00
Uni-Pixel Displays, Inc.
Published
Foldable Multi-Touch Surface TW
9/14/2013
TW
102103688.00
Uni-Pixel Displays, Inc.
Published
Method of Using Flexographic Printing to Make Parallax Filters for LCD Displays
1/31/2013
TW
PCT/US13/30259
Uni-Pixel Displays, Inc.
Published
Low Visibility Antennas - PCT
3/11/2013
WO
102112828.00
Uni-Pixel Displays, Inc.
Published
Low Visibility Antennas - TW
4/11/2013
TW
PCT/US2013/036636
Uni-Pixel Displays, Inc.
Published
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concentration PCT
4/15/2013
WO
102115856.00
Uni-Pixel Displays, Inc.
Pending
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concentration TW
5/3/2013
TW
14/398,657
Uni-Pixel Displays, Inc.
Pending
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concetration
11/3/2014
US

 
 
Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 

201380023488.30
Uni-Pixel Displays, Inc.
Pending
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concetration
4/15/2013
CN
TBD
Uni-Pixel Displays, Inc.
Pending
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concetration
4/15/2013
JP
10-2014-7034161
Uni-Pixel Displays, Inc.
Pending
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concetration
4/15/2013
KR
1417520.20
Uni-Pixel Displays, Inc.
Published
High Resolution Conductive Patterns Having Low Variance Through Optimization of
Catalyst Concetration
4/15/2013
GB
PCT/US13/30450
Uni-Pixel Displays, Inc.
Published
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
PCT
3/12/2013
WO
102114330.00
Uni-Pixel Displays, Inc.
Published
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
TW
4/23/2013
TW
14/398,686
Uni-Pixel Displays, Inc.
Pending
Manufacturing of High Resoultion Conductive Patterns Using Organometallic Ink
and Banded Anilox Rolls
11/3/2014
US
201380023568.90
Uni-Pixel Displays, Inc.
Pending
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
3/12/2013
CN
TBD
Uni-Pixel Displays, Inc.
Pending
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
3/12/2013
JP
10-2014-7033431
Uni-Pixel Displays, Inc.
Pending
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
3/12/2013
KR
1417516.00
Uni-Pixel Displays, Inc.
Published
Method for Making HRPS Having Low Variance Through Optimization of Ink Viscosity
3/12/2013
GB
PCT/US13/30591
Uni-Pixel Displays, Inc.
Published
Method of Activating Electroless Plating Catalyst to Print High Resolution
Conducting Patterns - PCT
3/12/2013
WO
102112673.00
Uni-Pixel Displays, Inc.
Published
Method of Activating Electroless Plating Catalyst to Print High Resolution
Conducting Patterns - TW
4/10/2013
TW
14/400,272
Uni-Pixel Displays, Inc.
Pending
Ink Composition for Manufacture of High Resolution Conducting Patterns
11/10/2014
US
TBD
Uni-Pixel Displays, Inc.
Pending
Ink Composition for Manufacture of High Resolution Conducting Patterns
3/12/2013
CN
TBD
Uni-Pixel Displays, Inc.
Pending
Ink Composition for Manufacture of High Resolution Conducting Patterns
3/12/2013
JP
10-2014-7033432
Uni-Pixel Displays, Inc.
Pending
Ink Composition for Manufacture of High Resolution Conducting Patterns
3/12/2013
KR
1417518.60
Uni-Pixel Displays, Inc.
Pending
Ink Composition for Manufacture of High Resolution Conducting Patterns
3/12/2013
GB

 
 
 Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 
PCT/US2013/030662
Uni-Pixel Displays, Inc.
Published
Method of Printing Patterns onto a Substrate Using Metal Nanoparticles and
Nanowires, Wherein the Printed Patterns Do Not Require Activation Process for
Plating PCT
3/13/2013
 
WO
102113917.00
Uni-Pixel Displays, Inc.
Published
Method of Printing Patterns onto a Substrate Using Metal Nanoparticles and
Nanowires, Wherein the Printed Patterns Do Not Require Activation Process for
Plating TW
4/19/2013
 
TW
14/401,209
Uni-Pixel Displays, Inc.
Pending
Forming Conductive Patterns Using Ink Comprising Metal
11/14/2014
US
TBD
Uni-Pixel Displays, Inc.
Pending
Forming Conductive Patterns Using Ink Comprising Metal
3/13/2013
CN
TBD
Uni-Pixel Displays, Inc.
Pending
Forming Conductive Patterns Using Ink Comprising Metal
3/13/2013
JP
10-2014-7033466
Uni-Pixel Displays, Inc.
Pending
Forming Conductive Patterns Using Ink Comprising Metal
3/13/2013
KR
1417521.00
Uni-Pixel Displays, Inc.
Published
Forming Conductive Patterns Using Ink Comprising Metal
3/13/2013
GB
TBD
Uni-Pixel Displays, Inc.
Unfiled
Electro-optic modulator based on a transmissive diffraction grating PCT
TBD
WO
TBD
Uni-Pixel Displays, Inc.
Unfiled
Electro-optic modulator based on a transmissive diffraction grating TW
TBD
TW
102120662.00
Uni-Pixel Displays, Inc.
Pending
Method for producing precision flexographic printed patterns TW
6/11/2013
TW
14/404,892
Uni-Pixel Displays, Inc.
Pending
Methods of Manufacture and Use of Customized Flexo-Master Patterns for
Flexographic Printing
12/1/2014
US
TBD
Uni-Pixel Displays, Inc.
Pending
Methods of Manufacture and Use of Customized Flexo-Master Patterns for
Flexographic Printing
6/11/2013
CN
TBD
Uni-Pixel Displays, Inc.
Pending
Methods of Manufacture and Use of Customized Flexo-Master Patterns for
Flexographic Printing
6/11/2013
JP
10-2014-7033467
Uni-Pixel Displays, Inc.
Pending
Methods of Manufacture and Use of Customized Flexo-Master Patterns for
Flexographic Printing
6/11/2013
KR
1417523.60
Uni-Pixel Displays, Inc.
Published
Methods of Manufacture and Use of Customized Flexo-Master Patterns for
Flexographic Printing
6/11/2013
GB
13/945,393
Uni-Pixel Displays, Inc.
Pending
Two Sided Light Guide
7/18/2013
US
PCT/US13/30617
Uni-Pixel Displays, Inc.
Published
Ink Formulations for Flexographic Printing of High-Resolution Conduction
Patterns PCT
3/12/2013
WO
102112660.00
Uni-Pixel Displays, Inc.
Published
Ink Formulations for Flexographic Printing of High-Resolution Conduction
Patterns TW
4/10/2013
TW
PCT/US13/32393
Uni-Pixel Displays, Inc.
Published
Method for Detecting Surface Energy Indicative of the Completion of
Cross-Linking Polymerization and Fingerprint Resistance PCT
3/15/2013
WO

 
 
 Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 

102113911.00
Uni-Pixel Displays, Inc.
Published
Method for Detecting Surface Energy Indicative of the Completion of
Cross-Linking Polymerization and Fingerprint Resistance TW
4/19/2013
TW
PCT/US12/62366
Uni-Pixel Displays, Inc.
Published
Coated Nano-Particle Catalytically Active Composite Inks (PCT)
10/29/2012
WO
101141719.00
Uni-Pixel Displays, Inc.
Published
Radiation Curable Nano-Composites for Electroless Planting, and High Speed
Printing of Fine Line Features (TW)
11/8/2012
TW
PCT/US14/11299
Uni-Pixel Displays, Inc.
Pending
Ink for Printing High Resolution Conducting Patterns that Contains a Solvent
(CIP)
1/13/2014
WO
PCT/US13/25028
Uni-Pixel Displays, Inc.
Published
A Fabry-Perot Interference Electro-Optic Modulating Device (PCT)
2/7/2013
WO
102107458.00
Uni-Pixel Displays, Inc.
Published
A Fabry-Perot Interference Electro-Optic Modulating Device (TW)
3/4/2013
TW
14/275,509
Uni-Pixel Displays, Inc.
Pending
Multi-Layer Scratch Resistance Film
5/12/2014
US



 
 Amended and Restated Pledge and
Security Agreement

--------------------------------------------------------------------------------

 
 
SCHEDULE II-B
 
TRADEMARKS
 
Trademarks that have been registered on the Principal Register:
 
1.  
Unipixel (for use on custom cut cover films)
Registered on August 13, 2013
Registration Number: 4382277
Owned by Uni-Pixel Displays, Inc.

 
2.  
Unipixel (custom manufacture of films)
Registered on January 15, 2013
Registration Number: 4275649
Owned by Uni-Pixel Displays, Inc.

 
3.  
Diamond Guard
Registered on August 6, 2013
Registration Number: 4378639
Owned by Uni-Pixel Displays, Inc.

 
4.  
Uniboss
Registered on November 19, 2013
Registration Number: 4436821
Owned by Uni-Pixel Displays, Inc.

 
5.  
Clearly Superior
Registered on August 9, 2011
Registration Number: 4009785
Owned by Uni-Pixel Displays, Inc.

 
Trademarks that have received a notice of allowance from the United States
Patent and Trademark Office:
 
i)  
Copperhead
Filed on February 15, 2014
Notice of Allowance Date: February 10, 2015
Owned by Uni-Pixel Displays, Inc.

 
ii)  
Copperhead Flexible Printed Electronics
Filed on December 6, 2013
Notice of Allowance Date: February 10, 2015
Owned by Uni-Pixel Displays, Inc.

 
Trademarks for which Uni-Pixel Displays, Inc. has applied for registration on
the Principal Register, but which is currently suspended:
 
1.  
InTouch
Application filed on August 23, 2013

 
 
 
Sched. II-B

--------------------------------------------------------------------------------

 
 
SCHEDULE III
 
LOCATIONS


Grantor:
Location:
Description:
Uni-Pixel, Inc.
8708 Technology Forest Place
The Woodlands, Texas 77381
Chief Executive Office
Uni-Pixel Displays, Inc.
8708 Technology Forest Place
The Woodlands, Texas 77381
Chief Executive Office





 


 
Sched. III-1

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
 
PROMISSORY NOTES, SECURITIES, DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND
COMMODITIES ACCOUNTS
 
 
A.  Promissory Notes:

 
None.

 
B.  Securities and Other Instruments:
 
See Schedule VIII.

 
C.  Deposit Accounts, Securities Accounts and Commodities Accounts:


Grantor:
Name and Address of Institution Maintaining Account:
Type of Account:
Uni-Pixel, Inc.
None
N/A
Uni-Pixel Displays, Inc.
Bank of America, 4085 College Park Drive Conroe, Texas 77384
Checking Account
UBS, 1000 Main Street, Suite 2600 Houston, Texas 77002
Money Market Account





 
Sched. IV-1

--------------------------------------------------------------------------------

 
 
SCHEDULE V
 
UCC-1 FINANCING STATEMENTS
 
Name of Grantor:
Secretary of State:
Uni-Pixel, Inc.
Delaware
Uni-Pixel Displays, Inc.
Texas

 


 


 


 


 




 
 
Sched. V-1

--------------------------------------------------------------------------------

 
 
SCHEDULE VI
 
COMMERCIAL TORT CLAIMS
 
None.
 


 


 


 
Sched. VI-1

--------------------------------------------------------------------------------

 
 
SCHEDULE VII
 
PLEDGED DEBT
 
None.


 
 

 
 
Sched. VII-1

--------------------------------------------------------------------------------

 
 
SCHEDULE VIII
 
PLEDGED SHARES
 
Grantor:
Name of Pledged Issuer:
Number of Shares/Units:
Percentage of Outstanding Shares/Units:
Class:
Certificate Number:
Uni-Pixel, Inc.
Uni-Pixel Displays, Inc.
1,000
100%
Common Stock
1



 


 


 
Sched. VIII-1

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSIGNMENT FOR SECURITY
 
[TRADEMARKS] [PATENTS] [COPYRIGHTS]
 
WHEREAS, ______________________________ (the "Assignor") [has adopted, used and
is using, and holds all right, title and interest in and to, the trademarks and
service marks listed on the annexed Schedule 1A, which trademarks and service
marks are registered or applied for in the United States Patent and Trademark
Office (the "Trademarks")] [holds all right, title and interest in the letter
patents, design patents and utility patents listed on the annexed Schedule 1A,
which patents are issued or applied for in the United States Patent and
Trademark Office (the "Patents")] [holds all right, title and interest in the
copyrights listed on the annexed Schedule 1A, which copyrights are registered in
the United States Copyright Office (the "Copyrights")];
 
WHEREAS, the Assignor has entered into a Pledge and Security Agreement, dated as
of April __, 2015 (as amended, restated or otherwise modified from time to time
the "Security Agreement"), in favor of Hudson Bay Fund LP, as collateral agent
for certain buyers (the "Assignee");
 
WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the Buyers (as defined
in the Security Agreement) a continuing security interest in all right, title
and interest of the Assignor in, to and under the [Trademarks, together with,
among other things, the good-will of the business symbolized by the Trademarks]
[Patents] [Copyrights] and the applications and registrations thereof, and all
proceeds thereof, including, without limitation, any and all causes of action
which may exist by reason of infringement thereof and any and all damages
arising from past, present and future violations thereof (the "Collateral"), to
secure the payment, performance and observance of the "Obligations" (as defined
in the Security Agreement);
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the Buyers a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the Buyers
observance of the Obligations.
 
The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.
 
 
Exh. A-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Assignor has caused this Assignment for Security to be
duly executed by its officer thereunto duly authorized as of _____________, 20__
 
 
[GRANTOR]

 
 
By:____________________________

 
Name:

 
Title:

 
 
 
Exh. A-2

--------------------------------------------------------------------------------

 
 
SCHEDULE 1A TO ASSIGNMENT FOR SECURITY
 


 
[Trademarks and Trademark Applications]
[Patent and Patent Applications]
[Copyright and Copyright Applications]
Owned by ______________________________




 








 
 
Exh. A-3

--------------------------------------------------------------------------------

 